         Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 1 of 97



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                     §
In re:                                                               § Chapter 11
                                                                     §
IHEARTMEDIA, INC., et al., 1                                         § Case No. 18-31274 (MI)
                                                                     §
                           Debtors.                                  § (Jointly Administered)
                                                                     §

               FINDINGS OF FACT, CONCLUSIONS OF LAW,
    AND ORDER CONFIRMING THE MODIFIED FIFTH AMENDED JOINT
  CHAPTER 11 PLAN OF REORGANIZATION OF IHEARTMEDIA, INC. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”),

having:2

         a.       commenced the above-captioned chapter 11 cases (the “Chapter 11 Cases”) by
                  filing voluntary petitions for relief under chapter 11 of title 11 of the United States
                  Code (the “Bankruptcy Code”) on March 14, 2018 (the “Petition Date”);

         b.       continued to operate their businesses and manage their properties as debtors in
                  possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code;

         c.       filed, on April 28, 2018, (i) the Joint Chapter 11 Plan of Reorganization of
                  iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
                  Bankruptcy Code [Docket No. 551], which plan and related documents were
                  subsequently amended; and (ii) the Disclosure Statement Relating to the Joint
                  Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
                  Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 552], which
                  disclosure statement and related documents were subsequently amended;


1
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
2
    Unless otherwise noted, capitalized terms not defined in this Findings of Fact, Conclusions of Law, and Order
    Confirming the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
    Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (this “Confirmation Order”) shall have the
    meanings ascribed to them in the Plan (as defined herein). The rules of interpretation set forth in Article I.B of
    the Plan shall apply to this Confirmation Order.
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 2 of 97



d.    filed, on June 21, 2018, an amended Disclosure Statement Relating to the Joint
      Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 982];

e.    filed, on June 22, 2018, the Debtors’ Motion for Entry of an Order (I) Approving
      the Adequacy of the Disclosure Statement, (II) Approving the Solicitation and
      Notice Procedures With Respect to Confirmation of the Debtors’ Proposed Joint
      Plan of Reorganization, (III) Approving the Forms of Ballots and Notices in
      Connection Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and
      (V) Granting Related Relief [Docket No. 997];

f.    filed, on August 5, 2018, the Amended Joint Chapter 11 Plan of Reorganization
      of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
      Bankruptcy Code [Docket No. 1213];

g.    filed, on August 23, 2018, (i) the Second Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1301]; (ii) a proposed Order
      (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the
      Solicitation and Notice Procedures With Respect to Confirmation of the Debtors’
      Proposed Joint Plan of Reorganization, (III) Approving the Forms of Ballots and
      Notices in Connection Therewith, (IV) Scheduling Certain Dates With Respect
      Thereto, and (V) Granting Related Relief [Docket No. 1302]; and
      (iii) the Disclosure Statement Relating to the Second Amended Joint Chapter 11
      Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1304];

h.    filed, on August 28, 2018, (i) the Disclosure Statement Relating to the Third
      Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
      Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1347]; (ii) the Third Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1348]; and (iii) Exhibit H of the
      Disclosure Statement Relating to the Third Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1349];

i.    filed, on September 12, 2018, (i) the Fourth Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1441]; and (ii) the Disclosure
      Statement Relating to the Fourth Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1445];

j.    filed, on September 13, 2018, the proposed Order (I) Approving the Adequacy of
      the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures
      With Respect to Confirmation of the Debtors’ Proposed Joint Plan of


                                      2
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 3 of 97



      Reorganization, (III) Approving the Forms of Ballots and Notices in Connection
      Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and
      (V) Granting Related Relief [Docket No. 1452];

k.    filed, on September 18, 2018, (i) an amended Disclosure Statement Relating to
      the Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
      Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1467]; (ii) the proposed Order (I) Approving the Adequacy of the
      Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With
      Respect to Confirmation of the Debtors’ Proposed Joint Plan of Reorganization,
      (III) Approving the Forms of Ballots and Notices in Connection Therewith,
      (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
      Relief [Docket No. 1468]; and (iii) an amended Fourth Amended Joint Chapter 11
      Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1469].

l.    filed, on September 20, 2018, (i) a further amended Disclosure Statement Relating
      to the Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia,
      Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1474]; and (ii) a proposed Order (I) Approving the Adequacy of the
      Disclosure Statement, (II) Approving the Solicitation and Notice Procedures With
      Respect to Confirmation of the Debtors’ Proposed Joint Plan of Reorganization,
      (III) Approving the Forms of Ballots and Notices in Connection Therewith,
      (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
      Relief [Docket No. 1476];

m.    filed, on September 20, 2018, (i) a proposed Order (I) Approving the Adequacy of
      the Disclosure Statement, (II) Approving the Solicitation and Notice Procedures
      With Respect to Confirmation of the Debtors’ Proposed Joint Plan of
      Reorganization, (III) Approving the Forms of Ballots and Notices in Connection
      Therewith, (IV) Scheduling Certain Dates With Respect Thereto, and
      (V) Granting Related Relief [Docket No. 1478]; (ii) the solicitation version of the
      Fourth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc.
      and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1482]; and (iii) the solicitation version of the Disclosure Statement
      Relating to the Fourth Amended Joint Chapter 11 Plan of Reorganization of
      iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
      Bankruptcy Code [Docket No. 1484] (the “Disclosure Statement”);

n.    filed, on October 10, 2018, (i) the Fifth Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1605]; (ii) the Disclosure
      Statement Supplement Relating to the Fifth Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1606]; and (iii) the Debtors’
      Emergency Motion for Entry of an Order (I) Approving the Debtors’ Continued
      Solicitation of the Fifth Amended Plan and the Adequacy of the Supplemental


                                       3
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 4 of 97



      Disclosure in Connection Therewith, (II) Modifying Certain Deadlines and
      Procedures in Connection with Plan Confirmation, (III) Approving the Form of
      Ballot in Connection Therewith, and (IV) Granting Related Relief
      [Docket No. 1607];

o.    filed, on October 17, 2018, (i) an amended Fifth Amended Joint Chapter 11 Plan
      of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1626]; and (ii) an amended
      Disclosure Statement Supplement Relating to the Fifth Amended Joint Chapter 11
      Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 1627];

p.    filed, on October 18, 2018, (i) the solicitation version of the Fifth Amended Joint
      Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1632]; and (ii) the
      solicitation version of the Disclosure Statement Supplement Relating to the Fifth
      Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
      Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1633] (the “Disclosure Statement Supplement”);

q.    caused solicitation materials and notice of the deadline for objecting to
      confirmation of the Plan to be distributed by September 28, 2018, and continuing
      thereafter, consistent with the Bankruptcy Code, the Federal Rules of Bankruptcy
      Procedure (the “Bankruptcy Rules”), the Disclosure Statement Order (as defined
      herein), and the Disclosure Statement Supplement Order (as defined herein),
      which orders also approved, among other things, solicitation procedures
      (the “Solicitation Procedures”) and related notices, forms, ballots, and master
      ballots (collectively, the “Solicitation Packages”), as evidenced by, among other
      things, the Affidavits of Service for Mailings for the Period from September 22,
      2018 through September 28, 2018, filed on October 5, 2018 [Docket No. 1582]
      and the Affidavits of Service for Mailings for the Period from October 20, 2018
      through October 26, 2018, filed on October 31, 2018 [Docket No. 1728];

r.    caused notice of the Confirmation Hearing (the “Confirmation Hearing Notice”)
      to be published on October 4, 2018 in USA Today, as evidenced by the Affidavits
      of Service for Mailings for the Period from September 24, 2018 through October
      5, 2018, filed on October 10, 2018 [Docket No. 1600];

s.    filed, on November 2, 2018, the Plan Supplement for the Fifth Amended Joint
      Chapter 11 Plan of Reorganization of iHeartMedia, Inc. And Its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1781], which
      included the following documents:           (a) the Restructuring Transactions
      Memorandum; (b) the New ABL Credit Agreement Term Sheet; (c) the Assumed
      Executory Contract and Unexpired Lease List; (d) the Rejected Executory
      Contract and Unexpired Lease List; and (e) the Schedule of Retained Causes of
      Action (collectively, the “First Plan Supplement”);



                                       4
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 5 of 97



t.    filed, on November 16, 2018, the Amended Plan Supplement for the Fifth
      Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. And Its
      Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 1929], which included the following documents: (a) the New
      Corporate Governance Documents; (b) the New Debt Agreements; (c)
      the Assumed Executory Contract and Unexpired Lease List; (d) the Preferred
      Stock Term Sheet; (e) the Post-Emergence Equity Incentive Program Term Sheet;
      and (f) the New Boards (collectively, the “Second Plan Supplement”);

u.    filed, on December 4, 2018, the Declaration of Christina Pullo of Prime Clerk
      LLC Regarding the Solicitation of Votes and Tabulation of Ballots Cast on the
      Fifth Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and
      Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
      [Docket No. 2116] (the “Original Voting Certification”);

v.    filed, on December 17, 2018, the Modified Fifth Amended Joint Chapter 11 Plan
      of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code [Docket No. 2207] (the “Plan”);

w.    filed, on December 17, 2018, the Settlement Agreement Among the Debtors,
      CCOH, the Sponsor Entities, the Delaware Individual Defendants, and the
      Settling Plaintiffs [Docket No. 2212] (the “CCOH Separation Settlement
      Agreement”);

x.    filed, on December 20, 2018, the Second Amended Plan Supplement for the
      Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
      iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
      Bankruptcy Code [Docket No. 2245], which included the Assumed Executory
      Contract and Unexpired Lease List (the “Third Plan Supplement”);

y.    filed, on December 20, 2018, the Supplemental Declaration of Christina Pullo of
      Prime Clerk LLC Regarding the Solicitation of Votes and Tabulation of Ballots
      Cast on the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
      iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the
      Bankruptcy Code [Docket No. 2246] (together with the Original Voting
      Certification, the “Voting Certifications”);

z.    filed, on January 7, 2019, the Debtors’ Memorandum of Law In Support of
      Confirmation of the Joint Chapter 11 Plan [Docket No. 2365]
      (the “Confirmation Brief”);

aa.   filed, on January 7, 2019, the Declaration of Charles H. Cremens in Support of
      Confirmation of the Modified Fifth Amended Joint Chapter 11 Plan of
      Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
      Chapter 11 of the Bankruptcy Code] [Docket No. 2367];

bb.   filed, on January 7, 2019, the proposed Findings of Fact, Conclusions of Law, and
      Order Confirming the Modified Fifth Amended Joint Chapter 11 Plan of


                                      5
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 6 of 97



       Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to
       Chapter 11 of the Bankruptcy Code [Docket No. ____]; and

cc.    filed, on [____], 2019, the Third Amended Plan Supplement for the Modified Fifth
       Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its
       Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (together with
       the     First,  Second,      and   Third   Plan    Supplements,    collectively,
       the “Plan Supplement”);

and this Bankruptcy Court having:

a.     entered an order authorizing the joint administration of the Chapter 11 Cases in
       accordance with Bankruptcy Rule 1015(b) [Docket No. 76];

b.     entered the Order (I) Approving the Adequacy of the Disclosure Statement,
       (II) Approving the Solicitation and Notice Procedures With Respect to
       Confirmation of the Debtors’ Proposed Joint Plan of Reorganization,
       (III) Approving the Forms of Ballots and Notices in Connection Therewith,
       (IV) Scheduling Certain Dates With Respect Thereto, and (V) Granting Related
       Relief [Docket No. 1481] (the “Disclosure Statement Order”);

c.     entered the Order (I) Approving the Debtors’ Continued Solicitation of the Fifth
       Amended Plan and the Adequacy of the Supplemental Disclosure in Connection
       Therewith, (II) Modifying Certain Deadlines and Procedures in Connection with
       Plan Confirmation, (III) Approving the Form of Ballots in Connection Therewith,
       and      (IV)     Granting    Related     Relief     [Docket     No.      1631]
       (the “Disclosure Statement Supplement Order”);

d.     set November 16, 2018, at 5:00 p.m., prevailing Central Time, as the deadline for
       voting on the Plan;

e.     set November 28, 2018, at 5:00 p.m., prevailing Central Time, as the deadline for
       filing objections to the Plan (the “Plan Objection Deadline”);

f.     set January 9, 2019 as the date by which Wilmington Savings Fund Society, FSB
       must file any supplemental confirmation objection related to the CCOH Plan and
       Separation Settlement;

g.     set December 11, 2018, at 9:00 a.m.; December 17, 2018 at 2:30 p.m.;
       January 10, 2019 at 9:00 a.m.; January 17, 2019 at 9:00 a.m.; January 22, 2019 at
       8:30 a.m., and January 23, 2019 at 2:30 p.m. (all times prevailing Central Time)
       as the dates and times for the Confirmation Hearing pursuant to Bankruptcy
       Rules 3017 and 3018 and sections 1126, 1128, and 1129 of the Bankruptcy Code;

h.     reviewed the Plan, the Plan Supplement, the Disclosure Statement, the Disclosure
       Statement Supplement, the Confirmation Brief, the Voting Certifications, and all
       pleadings, exhibits, statements, responses, and comments regarding Confirmation,



                                       6
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 7 of 97



               including all objections, statements, and reservations of rights filed by parties in
               interest on the docket of the Chapter 11 Cases;

       i.      held the Confirmation Hearing;

       j.      heard the statements, arguments, and objections made by counsel in respect of
               Confirmation;

       k.      considered all testimony, documents, filings, and other evidence admitted at
               Confirmation; and

       l.      overruled any and all objections to the Plan and to Confirmation and all
               statements and reservations of rights not consensually resolved or withdrawn
               unless otherwise indicated herein.

       NOW, THEREFORE, the Bankruptcy Court having found that notice of the

Confirmation Hearing and the opportunity for any party in interest to object to Confirmation has

been adequate and appropriate as to all parties affected or to be affected by the Plan and the

transactions contemplated thereby, and the legal and factual bases set forth in the documents

filed in support of Confirmation and all evidence proffered or adduced by counsel at the

Confirmation Hearing establish just cause for the relief granted herein; and after due deliberation

thereon and good cause appearing therefor, the Bankruptcy Court hereby makes and issues the

following Findings of Fact and Conclusions of Law and Orders:

                  I. FINDINGS OF FACT AND CONCLUSIONS OF LAW

IT IS HEREBY DETERMINED FOUND, ADJUDGED, DECREED, AND ORDERED THAT:

A.     Findings and Conclusions.

       1.      The findings and conclusions set forth herein and on the record of the

Confirmation Hearing constitute the Bankruptcy Court’s findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052, made applicable to this proceeding by Bankruptcy Rule

9014. To the extent any of the following findings of fact constitute conclusions of law, they are




                                                7
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 8 of 97



adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.

B.     Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b) and 1334).

       2.      The Bankruptcy Court has jurisdiction over the Chapter 11 Cases pursuant to

28 U.S.C. § 1334. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. § 157(b),

and the Bankruptcy Court has jurisdiction to enter a Final Order determining that the Plan

complies with the applicable provisions of the Bankruptcy Code and should be confirmed.

Venue is proper before the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409.

C.     Eligibility for Relief.

       3.      The Debtors are entities eligible for relief under section 109 of the

Bankruptcy Code.

D.     No Appointment of a Trustee or Examiner.

       4.      No request for the appointment of a trustee or examiner has been made in the

Chapter 11 Cases.

E.     Appointment of the Committee.

       5.      On March 21, 2018, the U.S. Trustee appointed the Committee to represent the

interests of the unsecured creditors of the Debtors in the Chapter 11 Cases [Docket No. 244].

F.     Judicial Notice.

       6.      This Bankruptcy Court takes judicial notice of all orders entered, and all evidence

and arguments made, proffered, or adduced at the hearings held before this Bankruptcy Court

during the pendency of the Chapter 11 Cases.

G.     Notice and Transmittal of Solicitation Materials; Adequacy of Solicitation Notices.

       7.      The Plan, the Disclosure Statement, the Disclosure Statement Order, the

Disclosure Statement Supplement, the Disclosure Statement Supplement Order, the ballots for


                                                8
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 9 of 97



voting on the Plan (the “Ballots”), the Confirmation Hearing Notice, the Plan Supplement, and

the other materials distributed by the Debtors in connection with Confirmation of the Plan

(collectively, the “Confirmation Materials”) were transmitted and served in compliance with the

Bankruptcy Rules, including Bankruptcy Rules 3017 and 3018, with the Bankruptcy Local Rules

for the Southern District of Texas (the “Bankruptcy Local Rules”), with the procedures set forth

in the Disclosure Statement Order and Disclosure Statement Supplement Order, and with all

other applicable rules, laws, and regulations.        Notice of the Confirmation Hearing was

appropriate and satisfactory based upon the circumstances of the Debtors’ Chapter 11 Cases.

The transmittal and service of the Confirmation Materials complied with the approved

Solicitation Procedures, was appropriate and satisfactory based upon the circumstances of the

Chapter 11 Cases, was conducted in good faith, and was in compliance with the provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and any other applicable

rules, laws, and regulations. Because such transmittal and service were adequate and sufficient,

no other or further notice is necessary or shall be required.

H.     Voting.

       8.      On December 4, 2018 and December 20, 2018, the Debtors filed the Claims,

Noticing, and Solicitation Agent’s Voting Certifications with the Bankruptcy Court.            As

evidenced by the Voting Certifications, votes to accept or reject the Plan have been solicited and

tabulated fairly, in good faith, and in a manner consistent with the Bankruptcy Code, the

Bankruptcy Rules, the Bankruptcy Local Rules, and the Solicitation Procedures.

I.     Good Faith Solicitation (11 U.S.C. § 1125(e)).

       9.      Based on the record before the Bankruptcy Court in the Chapter 11 Cases, (a) the

Debtors, (b) the Consenting Stakeholders, and (c) with respect to each of the foregoing Entities

in clauses (a) through (b), the manager, management company, or investment advisor of any of


                                                  9
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 10 of 97



the foregoing, and each of such Entities’ respective current and former Affiliates, predecessors,

successors, assigns, subsidiaries, managed accounts or funds, and (d) with respect to each of the

foregoing Entities (a) through (c), such Entities’ current and former directors, managers, officers,

equity holders (regardless of whether such interests are held directly or indirectly), principals,

members, employees, independent contractors, management companies, fund advisors, advisory

board members, partners, representatives, attorneys, accountants, financial advisors, investment

bankers, consultants, agents, restructuring advisors, and other professionals, each in their

capacity as such, have acted in “good faith” within the meaning of section 1125(e) of the

Bankruptcy Code and in compliance with the applicable provisions of the Solicitation

Procedures, the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Local Rules in

connection with all of their respective activities relating to the solicitation of acceptances to the

Plan, their participation in the Chapter 11 Cases, and the activities described in section 1125 of

the Bankruptcy Code and therefore are entitled to the protections afforded by section 1125(e) of

the Bankruptcy Code.

J.     Plan Supplement.

       10.     The filing and notice of the Plan Supplement were proper and in accordance with

the Plan, the Bankruptcy Code, the Bankruptcy Rules, the Disclosure Statement Order, and the

Disclosure Statement Supplement Order, and no other or further notice is or shall be required.

K.     Modifications to the Plan.

       11.     Pursuant to section 1127 of the Bankruptcy Code, any modifications to the Plan

since the commencement or continuation of solicitation described or set forth herein, including

with respect to the CCOH Plan and Separation Settlement, constitute technical changes or

changes with respect to particular Claims made pursuant to the agreement of the Holders of such

Claims and do not materially affect the treatment of any other Claims or Interests. Pursuant to


                                                 10
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 11 of 97



Bankruptcy Rule 3019, these modifications do not require additional disclosure under section

1125 of the Bankruptcy Code or the resolicitation of votes under section 1126 of the Bankruptcy

Code, nor do they require that the Holders of Claims or Interests be afforded an opportunity to

change previously cast acceptances or rejections of the Plan.

         12.   This Confirmation Order contains modifications to the Plan that were made to

address objections and informal comments received from various parties in interest.

Modifications to the Plan since the entry of the Disclosure Statement Order and the Disclosure

Statement Supplement Order are consistent with the provisions of the Bankruptcy Code.

The disclosure of any Plan modifications prior to or on the record at the Confirmation Hearing

constitutes due and sufficient notice of any and all Plan modifications. The Plan as modified

shall constitute the Plan submitted for Confirmation.

L.       Objections.

         13.   To the extent that any objections, reservations of rights, statements, or joinders to

Confirmation have not been resolved, withdrawn, waived, or settled prior to entry of this

Confirmation Order or otherwise resolved herein or as stated on the record of the Confirmation

Hearing, they are hereby overruled on the merits based on the record before this Bankruptcy

Court.

M.       Burden of Proof.

         14.   The Debtors, as the proponents of the Plan, have met their burden of proving the

elements of section 1129(a) of the Bankruptcy Code by a preponderance of the evidence.

N.       Bankruptcy Rule 3016.

         15.   The Plan is dated and identifies the Debtors as the Plan proponents, thereby

satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure Statement and the Disclosure

Statement Supplement satisfied Bankruptcy Rule 3016(b).            The injunction, release, and


                                                11
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 12 of 97



exculpation provisions in the Plan and Disclosure Statement describe, in bold font and with

specific and conspicuous language, all acts to be enjoined and identify the Entities that will be

subject to the injunction, thereby satisfying Bankruptcy Rule 3016(c).

O.     Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)).

       16.     The Plan complies with the applicable provisions of the Bankruptcy Code,

thereby satisfying section 1129(a)(1) of the Bankruptcy Code.

       a.      Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). As required by section
               1123(a)(1), in addition to Administrative Claims, Professional Fee Claims, DIP
               Claims, and Priority Tax Claims, which need not be classified, Article III of the
               Plan designates 19 Classes of Claims and Interests. As required by section
               1122(a) of the Bankruptcy Code, the Claims and Interests placed in each Class are
               substantially similar to other Claims and Interests, as the case may be, in each
               such Class. Valid business, factual, and legal reasons exist for separately
               classifying the various Classes of Claims and Interests created under the Plan, the
               classifications were not implemented for any improper purpose, and such Classes
               do not unfairly discriminate between Holders of Claims and Interests. Thus, the
               Plan satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

       b.      Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III of the Plan
               specifies that Classes 1, 2, 3, 7A, and 7B are Unimpaired under the Plan, thereby
               satisfying section 1123(a)(2) of the Bankruptcy Code. Classes 11 and 12 are
               either Unimpaired or Impaired.

       c.      Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article III of
               the Plan sets forth the treatment of Classes 4, 5A, 5B, 6, 7C, 7D, 7E, 7F, 7G, 8, 9,
               and 10, which are the Impaired Classes, thereby satisfying section 1123(a)(3) of
               the Bankruptcy Code. Class 10 does not have any Holders of Allowed Claims,
               and is therefore vacant and deemed eliminated from the Plan pursuant to Article
               III.E of the Plan. Classes 11 and 12 are either Unimpaired or Impaired.

       d.      No Discrimination (11 U.S.C. § 1123(a)(4)). Article III of the Plan provides for
               the same treatment by the Debtors for each Claim or Interest in each respective
               Class except to the extent that a Holder of a particular Claim or Interest has
               agreed to a less favorable treatment of such Claim or Interest, thereby satisfying
               section 1123(a)(4) of the Bankruptcy Code.

       e.      Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan and the various
               documents included in the Plan Supplement provide adequate and proper means
               for implementation of the Plan, including, without limitation:
               (i) the consummation of the Restructuring Transactions; (ii) the New Corporate
               Governance Documents; (iii) the New Debt Agreements; (iv) the New ABL


                                                12
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 13 of 97



       Credit Agreement Documents; (v) the issuance of the New iHeart Common Stock
       and Special Warrants; (vi) the CCOH Separation Documents;
       (vii) the cancellation of certain existing agreements, obligations, instruments, and
       Interests; (viii) the continued vesting of the assets of the Debtors’ Estates in the
       Reorganized Debtors; and (ix) the execution, delivery, filing, or recording of all
       contracts, instruments, releases, and other agreements or documents in furtherance
       of the Plan, thereby satisfying section 1123(a)(5) of the Bankruptcy Code.

 f.    Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). The New Corporate
       Governance Documents prohibit the issuance of non-voting securities to the
       extent required to comply with section 1123(a)(6) of the Bankruptcy Code. As
       such, the Plan satisfies the requirements of section 1123(a)(6) of the
       Bankruptcy Code.

 g.    Directors and Officers (11 U.S.C. § 1123(a)(7)). The Plan satisfies the
       requirements of section 1123(a)(7) of the Bankruptcy Code. The Plan provides
       for the selection of the Reorganized Debtors’ officers, directors, members, and
       managers, as applicable, and the selected parties, including those identified in the
       Plan Supplement, shall take office effective as of the Issuance Date without any
       further action. Such provisions are consistent with the interests of creditors and
       equity holders and with public policy. Accordingly, the Plan satisfies the
       requirements of section 1123(a)(7) of the Bankruptcy Code.

 h.    Additional Plan Provisions (11 U.S.C. § 1123(b)). The additional provisions of
       the Plan are appropriate and consistent with the applicable provisions of the
       Bankruptcy Code and, therefore, are consistent with section 1123(b) of the
       Bankruptcy Code.

       (i)     Impairment/Unimpairment of Any Class of Claims or Interests (11 U.S.C.
               § 1123(b)(1)). Pursuant to the Plan, Classes 1, 2, 3, 7A, and 7B are
               Unimpaired, and Classes 4, 5A, 5B, 6, 7C, 7D, 7E, 7F, 7G, 8, 9, and 10
               are Impaired, as contemplated by section 1123(b)(1) of the Bankruptcy
               Code.    Classes 11 and 12 are either Unimpaired or Impaired.
               Accordingly, the Plan satisfies the requirements of section 1123(b)(1) of
               the Bankruptcy Code.

       (ii)    Assumption and Rejection of Executory Contracts and Unexpired Leases
               (11 U.S.C. § 1123(b)(2)). Article V of the Plan provides for the
               assumption of the Debtors’ Executory Contracts and Unexpired Leases
               unless such Executory Contract or Unexpired Lease: (1) was previously
               assumed, assumed and assigned, or rejected by the Debtors; (2) previously
               expired or terminated pursuant to its own terms; (3) is identified on the
               Rejected Executory Contract and Unexpired Lease List; or (4) is the
               subject of a motion to reject that is pending on the Effective Date.

       (iii)   Retention of Claims (11 U.S.C. § 1123(b)(3)). In accordance with
               section 1123(b)(3) of the Bankruptcy Code, Article IV.W provides that,


                                        13
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 14 of 97



              subject to Article VIII of the Plan, the Reorganized Debtors shall retain
              and may enforce all rights to commence and pursue, as appropriate, any
              and all Causes of Action, whether arising before or after the Petition Date,
              including any actions specifically enumerated in the Schedule of Retained
              Causes of Action, and the Reorganized Debtors’ rights to commence,
              prosecute, or settle such Causes of Action shall be preserved
              notwithstanding the occurrence of the Effective Date, other than the
              Causes of Action released by the Debtors pursuant to the releases and
              exculpations contained in the Plan, including in Article VIII. The Plan is
              sufficiently specific with respect to the Causes of Action to be retained by
              the Debtors, and the Plan and Plan Supplement provide meaningful
              disclosure with respect to the potential Causes of Action that the Debtors
              may retain, and all parties in interest received adequate notice with respect
              to such retained Causes of Action. The provisions regarding Causes of
              Action in the Plan are appropriate and in the best interests of the Debtors,
              their respective Estates, and holders of Claims or Interests.

       (iv)   Compromise and Settlement (11 U.S.C. § 1123(b)(3)). In accordance with
              section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019,
              and in consideration for the distributions and other benefits provided under
              or in connection with the Plan, the provisions of the Plan, including the
              Plan Settlement, the Committee Plan Settlement, the CCOH Plan and
              Separation Settlement, and the release, exculpation, and indemnity
              provisions, constitute a good faith compromise of all Claims, Interests,
              and controversies relating to the contractual, legal, and subordination
              rights that all Holders of Claims or Interests may have with respect to any
              Allowed Claim or Allowed Interest or any distribution to be made on
              account of such Allowed Claim or Allowed Interest. Such compromises
              and settlements are fair, equitable, and reasonable and in the best interests
              of the Debtors and their Estates and, with respect to the CCOH Plan and
              Separation Settlement, CCOH and the Settlement Class.

       (v)    Other Appropriate Provisions (11 U.S.C. § 1123(b)(6)). The Plan’s other
              provisions are also appropriate and consistent with the applicable
              provisions of the Bankruptcy Code, including, without limitation,
              provisions for (1) distributions to Holders of Claims and Interests,
              (2) resolution of Disputed Claims, (3) allowance of certain Claims,
              (4) assumption of the Indemnification Provisions, (5) releases by the
              Debtors of certain parties, (6) releases by certain third parties,
              (7) exculpation of certain parties, and (8) retention of Bankruptcy Court
              jurisdiction, thereby satisfying the requirements of section 1123(b)(6).

 i.    Cure of Defaults (11 U.S.C. § 1123(d)). Article V.D of the Plan provides for the
       satisfaction of monetary defaults under each Executory Contract and Unexpired
       Lease to be assumed (or assumed and assigned) pursuant to the Plan. The
       Debtors have provided notice of such assumption (or assumption and assignment)
       and proposed cure amounts to the applicable third parties. As such, the Plan


                                       14
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 15 of 97



               provides that the Debtors will cure, or provide adequate assurance that the
               Debtors will promptly cure, defaults with respect to assumed Executory Contracts
               and Unexpired Leases in compliance with section 365(b)(1) of the Bankruptcy
               Code. Thus, the Plan complies with section 1123(d) of the Bankruptcy Code.

P.     The Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

       17.     The Debtors have complied with the applicable provisions of the Bankruptcy

Code, as required by section 1129(a)(2) of the Bankruptcy Code. Specifically:

       a.      the Debtors are eligible debtors under section 109 of the Bankruptcy Code and are
               proper proponents of the Plan under section 1121(a) of the Bankruptcy Code;

       b.      the Debtors have complied with applicable provisions of the Bankruptcy Code,
               except as otherwise provided or permitted by orders of the Bankruptcy Court; and

       c.      the Debtors have complied with the applicable provisions of the Bankruptcy
               Code, the Bankruptcy Rules, and the Bankruptcy Local Rules in transmitting the
               Confirmation Materials and related notices and in soliciting and tabulating the
               votes on the Plan.

Q.     Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)).

       18.     Any payment made or to be made by the Debtors, or by a person issuing securities

or acquiring property under the Plan, for services or for costs and expenses of Professionals in or

in connection with the Chapter 11 Cases, or in connection with the Plan and incident to the

Chapter 11 Cases, has been approved by, or is subject to the approval of, the Bankruptcy Court

as reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code.

R.     Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)).

       19.     The Debtors have satisfied the requirements of section 1129(a)(5) of the

Bankruptcy Code. The identities and affiliations of the Reorganized Debtors’ directors and

officers were disclosed in the Plan Supplement. To the extent that such directors and officers are

insiders, the nature of their compensation has been disclosed to the extent known and

reasonably practicable. Accordingly, the Debtors have satisfied the requirements of section

1129(a)(5) of the Bankruptcy Code.



                                                15
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 16 of 97



S.     No Rate Changes (11 U.S.C. § 1129(a)(6)).

       20.     Section 1129(a)(6) of the Bankruptcy Code is satisfied because the Plan does not

provide for any rate changes over which a governmental regulatory commission has jurisdiction.

T.     Best Interests of Creditors (11 U.S.C. § 1129(a)(7)).

       21.     Each Holder of an Impaired Claim or Interest either has accepted the Plan or will

receive or retain under the Plan, on account of such Claim or Interest, property of a value, as of

the Effective Date, that is not less than the amount that such Holder would receive or retain if the

Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.

       22.     The liquidation analysis attached as Exhibit E to the Disclosure Statement

(the “Liquidation Analysis”) and the other evidence related thereto in support of the Plan that

was proffered or adduced at or prior to the Confirmation Hearing: (a) are reasonable, persuasive,

credible, and accurate as of the dates such analyses or evidence was prepared, presented, or

proffered; (b) utilize reasonable and appropriate methodologies and assumptions; (c) have not

been controverted by other evidence; and (d) establish that Holders of Allowed Claims or

Allowed Interests in every Class will recover as much or more under the Plan on account of such

Claim or Interest, as of the Effective Date, than the amount such Holder would receive if the

Debtors were liquidated under chapter 7 of the Bankruptcy Code. Accordingly, the Plan satisfies

the “best interest of creditors” test under section 1129(a)(7) of the Bankruptcy Code.

U.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)).

       23.     Classes 1, 2, 3, 7A, and 7B are Unimpaired by the Plan pursuant to section 1124

of the Bankruptcy Code and, accordingly, Holders of Claims or Interests in such Classes are

conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

Code. Classes 4, 5A, 5B, 6, 7C, 7D, 7E, 7F, 7G, 8, 9, and 10 are Impaired by the Plan. All

voting Classes at each Debtor, where such classes exist, as applicable, have voted to accept the


                                                16
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 17 of 97



Plan, and no Classes have voted to reject the Plan, as established by the Voting Certifications.

Class 10 does not have any Holders of Allowed Claims, and is therefore vacant and deemed

eliminated from the Plan pursuant to Article III.E of the Plan. Classes 11 and 12 are either

Unimpaired, and Holders of Claims or Interests in such Classes are conclusively deemed to have

accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, and Holders

of Claims or Interests in such classes are conclusively presumed to have rejected the Plan

pursuant to section 1126(g) of the Bankruptcy Code. Accordingly, the Debtors have satisfied the

requirements of section 1129(a)(8) of the Bankruptcy Code.

V.     Treatment of Administrative Claims, Priority Tax Claims, Secured Tax Claims, and
       Priority Non-Tax Claims (11 U.S.C. § 1129(a)(9)).

       24.    The treatment of Administrative Claims, Professional Fee Claims, DIP Claims,

Priority Tax Claims, Secured Tax Claims, and Priority Non-Tax Claims pursuant to Articles II

and III of the Plan satisfies the requirements of section 1129(a)(9) of the Bankruptcy Code.

Accordingly, the Debtors have satisfied the requirements of section 1129(a)(9) of the

Bankruptcy Code.

W.     Acceptance By at Least One Impaired Class of Claims (11 U.S.C. § 1129(a)(10)).

       25.    Claims in Classes 4, 5A, 5B, 6, 7C, 7D, 7E, 7F, 7G, 8, and 9 are entitled to vote

under the Plan. All voting Classes at each Debtor have voted to accept the Plan, determined

without including any vote to accept the Plan by any Insider, as established by the Voting

Certifications. Accordingly, the Plan satisfies the requirements of section 1129(a)(10) of the

Bankruptcy Code.

X.     Feasibility (11 U.S.C. § 1129(a)(11)).

       26.    The Plan satisfies the requirements of section 1129(a)(11) of the Bankruptcy

Code. The evidence supporting the Plan proffered or adduced by the Debtors at or before the



                                                17
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 18 of 97



Confirmation Hearing: (a) is reasonable, persuasive, credible, and accurate as of the dates such

evidence was prepared, presented, and/or proffered; (b) utilizes reasonable and appropriate

methodologies and assumptions; (c) has not been controverted by other evidence; (d) establishes

that the Plan is feasible and Confirmation of the Plan is not likely to be followed by the

liquidation, or the need for further financial reorganization of the Debtors or the Reorganized

Debtors; and (e) establishes that the Debtors or Reorganized Debtors will have sufficient funds

available to meet their obligations under the Plan.

Y.     Payment of Fees (11 U.S.C. § 1129(a)(12)).

       27.     As set forth in Article XII.C of the Plan, all fees payable pursuant to section

1930(a) of the Judicial Code shall be paid by each of the Reorganized Debtors (or the

Distribution Agent on behalf of each of the Reorganized Debtors) until the Chapter 11 Cases are

converted, dismissed, or closed, whichever occurs first. Accordingly, the Plan satisfies the

requirements of section 1129(a)(12) of the Bankruptcy Code.

Z.     Retiree Benefits (11 U.S.C. § 1129(a)(13)).

       28.     The Plan satisfies the requirements of section 1129(a)(13) of the Bankruptcy

Code. Article IV.V of the Plan provides that from and after the Effective Date, the payment of

all retiree benefits, as defined in section 1114 of the Bankruptcy Code, will continue in

accordance with applicable law.

AA.    No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)).

       29.     The Debtors are not required by a judicial or administrative order or by statute to

pay a domestic support obligation. Accordingly, section 1129(a)(14) of the Bankruptcy Code is

inapplicable in the Chapter 11 Cases.




                                                18
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 19 of 97



BB.    None of the Debtors is an Individual (11 U.S.C. § 1129(a)(15)).

       30.    None of the Debtors is an individual. Accordingly, section 1129(a)(15) of the

Bankruptcy Code is inapplicable in the Chapter 11 Cases.

CC.    No Applicable Nonbankruptcy Law Regarding Transfers (11 U.S.C. § 1129(a)(16)).

       31.    The Debtors are moneyed, business, or commercial entities. Accordingly, section

1129(a)(16) of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

DD.    Only One Plan (11 U.S.C. § 1129(c)).

       32.    The Plan is the only plan filed in the Chapter 11 Cases, and, accordingly,

section 1129(c) of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

EE.    Principal Purpose of the Plan (11 U.S.C. § 1129(d)).

       33.    The principal purpose of the Plan is not the avoidance of taxes or the avoidance of

the application of section 5 of the Securities Act of 1933, thereby satisfying section 1129(d) of

the Bankruptcy Code.

FF.    Not Small Business Cases (11 U.S.C. § 1129(e)).

       34.    None of the Chapter 11 Cases are small business cases, as that term is defined in

the Bankruptcy Code, and accordingly, section 1129(e) of the Bankruptcy Code is inapplicable

in the Chapter 11 Cases.

GG.    Plan Implementation.

       35.    The terms of the Plan, including, without limitation, the Plan Supplement and all

exhibits and schedules thereto, and all other documents filed in connection with the Plan, or

executed or to be executed in connection with the transactions contemplated by the Plan and all

amendments and modifications of any of the foregoing made pursuant to the provisions of the

Plan governing such amendments and modifications (collectively, and as each may be amended,




                                               19
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 20 of 97



supplemented, or modified, the “Plan Documents”) are incorporated by reference, are approved

in all respects, and constitute an integral part of this Confirmation Order.

HH.    Binding and Enforceable.

       36.     The Plan and the Plan Documents have been negotiated in good faith and at

arms’-length and, subject to the occurrence of the Effective Date, shall bind any Holder of a

Claim or Interest and such Holder’s respective successors and assigns, whether or not the Claim

or Interest is Impaired under the Plan, whether or not such Holder has accepted the Plan, and

whether or not such Holder is entitled to a distribution under the Plan. The Plan and the Plan

Documents constitute legal, valid, binding, and authorized obligations of the respective parties

thereto and shall be enforceable in accordance with their terms. Pursuant to section 1142(a) of

the Bankruptcy Code, the Plan and the Plan Documents shall apply and be enforceable

notwithstanding any otherwise applicable nonbankruptcy law.

II.    Vesting of Assets.

       37.     Except as otherwise provided in the Plan, the Plan Documents, this Confirmation

Order, or any agreement, instrument, or other document incorporated therein, on the Effective

Date, all property (including all interests, rights, and privileges related thereto) in each Debtor’s

Estate, all Causes of Action, and any property acquired by any of the Debtors pursuant to the

Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims,

charges, Causes of Action, or other encumbrances. On and after the Effective Date, except as

otherwise provided in the Plan, the Plan Documents, or this Confirmation Order, each

Reorganized Debtor may operate its business and may use, acquire, or dispose of property and

compromise or settle any Claims, Interests, or Causes of Action without supervision or approval

by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code, the Bankruptcy

Rules, or the Bankruptcy Local Rules.         Any state or local business or operating license


                                                 20
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 21 of 97



transferred, sold, vested, or otherwise conveyed from a Debtor to a Reorganized Debtor shall be

deemed valid and enforceable by the applicable Reorganized Debtor without the need for any

corporate action, governmental authority, or further court approval.

JJ.    Executory Contracts and Unexpired Leases.

       38.     The Debtors have exercised sound business judgment in determining whether to

reject, assume, or assume and assign each of their Executory Contracts and Unexpired Leases

pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, Article V of the Plan, and as

set forth in the Plan Supplement. Except as set forth herein and/or in separate orders entered by

the Bankruptcy Court relating to the assumption of Executory Contracts or Unexpired Leases,

the Debtors have cured or provided adequate assurance that the Debtors will cure defaults (if

any) under or relating to each Executory Contract or Unexpired Lease assumed under the Plan

and, for each Executory Contract or Unexpired Lease being assigned under the Plan (if any),

such assignee has provided adequate assurance of future performance as required under

section 365(f)(2)(B) of the Bankruptcy Code.

       39.     Nothing in the Plan or this Confirmation Order shall prevent a party to an

Executory Contract or Unexpired Lease rejected pursuant to the Plan from filing a Proof of

Claim based on such rejection within thirty days of the later of (a) the date of entry of this

Confirmation Order or (b) the date of entry of any other order of the Bankruptcy Court approving

such rejection. Nothing in the Plan or this Confirmation Order shall prevent a party to an

Executory Contract or Unexpired Lease assumed pursuant to the Plan, or otherwise, from

continuing to prosecute an objection to the cure cost related to such assumed Executory Contract

or Unexpired Lease if such objection was timely filed on or before at least seven days prior to the

Confirmation Hearing, but not resolved before the Effective Date.




                                                21
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 22 of 97



KK.    Approval of the New ABL Credit Agreement Documents.

       40.    The New ABL Credit Agreement and the other New ABL Credit Agreement

Documents are an essential element of the Plan, are necessary for Confirmation and

Consummation of the Plan, and are critical to the overall success and feasibility of the Plan.

The incurrence of indebtedness, provision of guarantees, and granting of collateral under the

New ABL Credit Agreement Documents are in the best interests of the Reorganized Debtors,

the Debtors, their Estates, and all Holders of Claims or Interests, and are necessary and

appropriate for Consummation of the Plan and the operations of the Reorganized Debtors. The

incurrence of the obligations under the New ABL Credit Agreement Documents is necessary for

the Consummation of the Plan and the operation of the Reorganized Debtors and constitutes

reasonably equivalent value and fair consideration.       The New ABL Credit Agreement

Documents were negotiated and shall be deemed to be negotiated at arms’-length and in good

faith, without the intent to hinder, delay or defraud any creditor of the Debtors. The financial

accommodations to be extended pursuant to the New ABL Credit Agreement Documents are

being extended, and shall be deemed to have been extended, in good faith, for legitimate

business purposes, and on reasonable terms. The Debtors have exercised reasonable business

judgment in determining to enter into the New ABL Credit Agreement and the other New ABL

Credit Agreement Documents and have provided sufficient and adequate notice of the material

terms of the New ABL Credit Indebtedness to all parties in interest in the Chapter 11 Cases,

including, but not limited to, through their filing of the New ABL Credit Agreement Term Sheet

as part of the Plan Supplement. The terms and conditions of the New ABL Indebtedness, as set

forth in the New ABL Credit Agreement Term Sheet and the New ABL Credit Agreement

Documents, are fair and reasonable and reflect the Debtors’ exercise of sound business judgment

consistent with their fiduciary duties and are approved. The execution, delivery, or performance


                                              22
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 23 of 97



by the Debtors or the Reorganized Debtors, as applicable, of any of the New ABL Credit

Agreement Documents and compliance by the Debtors or the Reorganized Debtors, as

applicable, with the terms thereof is authorized by, and will not conflict with, the terms of the

Plan or this Confirmation Order.

LL.    Approval of the New Debt Agreements and New Debt Documents.

       41.     Unless otherwise replaced with cash proceeds of third-party market financing that

becomes available on or prior to the Effective Date, the New Debt Agreements are an essential

element of the Plan, necessary for Confirmation and Consummation of the Plan, and critical to

the overall success and feasibility of the Plan. Entry into the New Debt Agreements and the

other New Debt Documents is in the best interests of the Debtors, their Estates, and all Holders

of Claims or Interests. The Debtors have exercised reasonable business judgment in determining

to enter into the New Debt Agreements and the other New Debt Documents and have provided

sufficient and adequate notice of the material terms of the New Debt Agreements, which material

terms were filed as part of the Plan Supplement. The terms and conditions of the New Debt

Agreements are fair and reasonable, and the New Debt Agreements were negotiated in good faith

and at arms’-length.

MM. Issuance of Securities.

       42.     To the maximum extent provided by section 1145 of the Bankruptcy Code and

applicable nonbankruptcy law, the offering, issuance, and distribution of the 1145 Securities

(whether issued upon the Effective Date, or later, upon the exercise of Special Warrants, or the

exchange of New iHeart Class B Common Stock for New iHeart Class A Common Stock) and

any other securities of a Reorganized Debtor (other than the 4(a)(2) Securities) to be issued and

distributed   (including   the distributions   described   in   the Restructuring Transactions

Memorandum, the Equity Allocation Mechanism, and the Special Warrant Agreement), whether


                                               23
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 24 of 97



on the Effective Date or any other date of a distribution thereafter, pursuant to the terms of the

Plan or in accordance with this Confirmation Order, comply with section 1145 of the Bankruptcy

Code and shall be exempt from the registration requirements of section 5 of the Securities Act

and any other applicable United States, state, or local law requiring registration prior to the

offering, issuance, distribution, or sale of securities.

        43.     In addition, under section 1145 of the Bankruptcy Code, any 1145 Security

contemplated by the Plan and any and all agreements incorporated therein, including the New

iHeart Common Stock and the Special Warrants (whether issued upon the Effective Date, or

later, upon exercise of Special Warrants, or the exchange of New iHeart Class B Common Stock

for New iHeart Class A Common Stock), will be freely tradable and transferable in the United

States by the recipients thereof that (a) are not “affiliates” of the Debtors as defined in Rule

144(a)(1) under the Securities Act; (b) have not been “affiliates” within 90 days of such transfer;

and (c) are not entities that are “underwriters” as defined in section 1145(b)(1) of the Bankruptcy

Code, and subject to compliance with applicable securities laws and any rules and regulations of

the SEC, if any, applicable at the time of any future transfer of such 1145 Securities and subject

to any restrictions in the New Corporate Governance Documents and the New CCOH Corporate

Governance Documents; provided that the transfer of the 1145 Securities may be restricted by

the Communications Act, and the rules, regulations, and orders promulgated thereunder by the

FCC, the New Corporate Governance Documents, the New CCOH Corporate Governance

Documents, and the Special Warrant Agreement.

        44.     Each Security issued and distributed pursuant to the Plan and this Confirmation

Order shall be duly authorized, validly issued, fully paid, and non-assessable (in the case of New

iHeart Common Stock issued upon exercise of Special Warrants, upon payment of the exercise




                                                   24
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 25 of 97



price therefor), as applicable. Each distribution and issuance of the New iHeart Common Stock

and Special Warrants referred to in Article VI of the Plan shall be governed by the terms and

conditions set forth in the Plan and the Equity Allocation Mechanism applicable to such

distribution or issuance and by the terms and conditions of the instruments evidencing or relating

to such distribution or issuance, which terms and conditions shall bind each Entity receiving such

distribution or issuance.

       45.     In respect of the Secured Term Loan / 2019 PGN Supplemental Equity

Distribution, the Remaining Equity Distribution, the iHC 2021 / Legacy Notes Equity

Distribution, and the Exchange 11.25% PGNs Equity Distribution, if the Holder of Allowed

Claims entitled to such distributions holds its Allowed Claim in multiple managed funds and/or

investment vehicles (such entities, the “Funds”), then it will receive its allocation of New iHeart

Class A Common Stock, New iHeart Class B Common Stock, and Special Warrants, as

applicable, pro rata across such Funds and in accordance with the terms of the Plan and the

Equity Allocation Mechanism; provided, however, that, if an allocation other than pro rata

across the Funds is requested, such Holder shall give notice to the Debtors, the Reorganized

Debtors, and/or the Distribution Agent (or their respective representatives or assigns) no later

than five Business Days after the Confirmation Date specifying its requested allocation of New

iHeart Common Stock and Special Warrants amongst its Funds. The Distribution Agent (and

any other applicable agents or representatives of the Debtors and the Reorganized Debtors) shall

use commercially reasonable efforts to assist such Holder in allocating its New iHeart Common

Stock and Special Warrants across such Funds in such manner, which allocation shall otherwise

be subject to the terms of the Plan and the Equity Allocation Mechanism.




                                                25
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 26 of 97



       46.     The 4(a)(2) Securities will be issued without registration under the Securities Act

in reliance on the exemption from the registration requirements of the Securities Act provided by

section 4(a)(2) of the Securities Act (and/or Regulation D promulgated thereunder) or any

similar registration exemption applicable outside of the United States and will be “restricted

securities” subject to resale restrictions and may be resold, exchanged, assigned, or otherwise

transferred only pursuant to registration, or an applicable exemption from, or in a transaction not

subject to, registration under the Securities Act and other applicable law and subject to any

restrictions in the New Corporate Governance Documents, the New CCOH Corporate

Governance Documents, the Communications Act, and the rules, regulations, and orders

promulgated thereunder by the FCC.

       47.     Each Security issued under the Plan is an essential element of the Plan, is

necessary for Confirmation and Consummation of the Plan, and is critical to the overall success

and feasibility of the Plan. Entry into the instruments evidencing or relating to such Securities,

including the New Debt Agreements and other New Debt Documents, the New Corporate

Governance Documents, the New CCOH Corporate Governance Documents, and the Special

Warrant Agreement, is in the best interests of the Debtors, their Estates, and all Holders of

Claims or Interests. The Debtors have exercised reasonable business judgment in determining to

enter into the instruments evidencing or relating to such Securities, including the New Debt

Agreements and other New Debt Documents, the New Corporate Governance Documents, the

Special Warrant Agreement, and the New CCOH Corporate Governance Documents and have

provided sufficient and adequate notice of the material terms of such instruments, which material

terms were filed as part of the Plan Supplement. The terms and conditions of the instruments

evidencing or relating to such Securities, including the New Debt Agreements and other New




                                                26
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 27 of 97



Debt Documents, the New Corporate Governance Documents, the New CCOH Corporate

Governance Documents, and the Special Warrant Agreement are fair and reasonable, and were

negotiated in good faith and at arms’-length.

NN.    Post-Emergence Equity Incentive Program.

       48.     The terms of the Post-Emergence Equity Incentive Plan set forth in the Plan

Supplement have been negotiated at arms’-length and in good faith and are reasonable,

consistent with the market for incentive compensation of similar companies, appropriate, and

calculated to incentivize performance by management after the Effective Date.

OO.    Discharge, Compromise, Settlement, Release, Exculpation, and Injunction
       Provisions.

       49.     The Bankruptcy Court has jurisdiction under sections 1334(a) and (b) of title 28

of the United States Code to approve the discharge, compromises, settlements, releases,

exculpations, and injunctions set forth in Article VIII of the Plan. Sections 105(a) and 1123(b)

of the Bankruptcy Code permit issuance of the injunctions and approval of the releases,

exculpations, and injunctions set forth in Article VIII of the Plan. Based upon the record of the

Chapter 11 Cases and the evidence proffered or adduced at the Confirmation Hearing, the

Bankruptcy Court finds that the discharge, compromises, settlements, releases, exculpations, and

injunctions set forth in Article VIII of the Plan are consistent with the Bankruptcy Code and

applicable law. Further, based on the representations and arguments of counsel for the Debtors

and parties in interest at the Confirmation Hearing, the testimony provided by witnesses, both

live and proffered, other evidence admitted at the Confirmation Hearing, and the record of the

Chapter 11 Cases, the discharge, compromises, settlements, releases, exculpations, and

injunctions contained in Article VIII of the Plan are integral components of the Plan, the product

of arms’-length negotiations, supported by good and valuable consideration, and fair, equitable,



                                                27
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 28 of 97



and in the best interests of the Debtors, their Estates, and their creditors.       The discharge,

compromises, settlements, releases, exculpations, and injunctions set forth in Article VIII of the

Plan are hereby approved and authorized in their entirety.

PP.    Debtor Release.

       50.     The releases of Claims and Causes of Action by the Debtors described in

Article VIII.B of the Plan in accordance with section 1123(b) of the Bankruptcy Code

(the “Debtor Release”) represent a valid exercise of the Debtors’ business judgment under

Bankruptcy Rule 9019. The Debtor Release is fair and equitable.

       51.     The Debtor Release is an integral part of the Plan and is in the best interests of the

Debtors’ Estates as a component of the comprehensive settlement implemented under the Plan.

The probability of success in litigation with respect to the released claims and Causes of Action,

when weighed against the costs, supports the Debtor Release.

       52.     Holders of Claims and Interests entitled to vote have overwhelmingly voted in

favor of the Plan, including the Debtor Release. The Plan, including the Debtor Release, was

negotiated before and after the Petition Date by sophisticated parties represented by able counsel

and financial advisors.     The Debtor Release is therefore the result of an arms’-length

negotiation process.

       53.     The Debtor Release appropriately offers protection to parties that participated in

the Debtors’ restructuring process. Specifically, the Released Parties under the Plan made

significant concessions and contributions to the Debtors’ Chapter 11 Cases, including, as

applicable, actively supporting the Plan and these Chapter 11 Cases and waiving substantial

rights and Claims against the Debtors under the Plan. The Debtor Release for the Debtors’

directors and officers is appropriate because the Debtors’ directors and officers share an identity

of interest with the Debtors, supported the Plan and these Chapter 11 Cases, actively participated


                                                28
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 29 of 97



in meetings, negotiations, and implementation during these Chapter 11 Cases, and have provided

other valuable consideration to the Debtors to facilitate the Debtors’ reorganization. The Debtor

Release for the Consenting Sponsors and their Related Parties is appropriate because such

Entities share an identity of interest with the Debtors, supported the Plan and these Chapter 11

Cases, and have provided other valuable consideration to the Debtors to facilitate the

Debtors’ reorganization.

       54.     The scope of the Debtor Release is appropriately tailored under the facts and

circumstances of these Chapter 11 Cases. The Debtor Release is appropriate in light of, among

other things, the value provided by the Released Parties to the Debtors’ Estates, the critical

nature of the Debtor Release to the Plan, and the investigation of Claims and Causes of Action

conducted by the Special Committee (as described and defined herein).

QQ.    Third-Party Release.

       55.     The release by the Releasing Parties (the “Third-Party Release”), set forth in

Article VIII.C of the Plan, is an essential provision of the Plan. The Third-Party Release is:

(a) in exchange for the good and valuable consideration provided by the Released Parties;

(b) a good faith settlement and compromise of the Claims and Causes of Action released by the

Third-Party Release; (c) materially beneficial to, and in the best interests of, the Debtors, their

Estates, and their stakeholders, and is important to the overall objectives of the Plan to finally

resolve certain Claims among or against certain parties in interest in these Chapter 11 Cases;

(d) fair, equitable, and reasonable; (e) given and made after due notice and opportunity for

hearing; (f) a bar to any of the Releasing Parties asserting any Claim or Cause of Action released

by the Third-Party Release against any of the Released Parties; and (g) consistent with sections

105, 524, 1123, 1129, and 1141, and other applicable provisions of the Bankruptcy Code.




                                                29
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 30 of 97



       56.     The Third-Party Release is an integral part of the Plan. Like the Debtor Release,

the Third-Party Release facilitated participation in both the Debtors’ Plan and the chapter 11

process generally. The Third-Party Release was critical in incentivizing the parties to support

the Plan and preventing potentially significant and time-consuming litigation regarding the

parties’ respective rights and interests. The Third-Party Release was a core negotiation point in

connection with the Restructuring Support Agreement and was instrumental in developing a Plan

that maximized value for all of the Debtors’ stakeholders. As such, the Third-Party Release

appropriately offers certain protections to parties who constructively participated in the Debtors’

restructuring process by, among other things, supporting the Plan.

       57.     The Third-Party Release is consensual as to all parties in interest, including all

Releasing Parties, and such parties in interest were provided notice of the Chapter 11 Cases, the

Plan, the deadline to object to confirmation of the Plan, and the Confirmation Hearing and were

properly informed that all Holders of Claims against or Interests in the Debtors that did not file

an objection with the Bankruptcy Court in the Chapter 11 Cases that included an express

objection to the inclusion of such Holder as a Releasing Party under the provisions contained in

Article VIII of the Plan, or did not otherwise opt out of such provisions pursuant to a Ballot or

opt-out form, would be deemed to have conclusively, absolutely, unconditionally, irrevocably,

and forever consented to the release and discharge of all Claims and Causes of Action against the

Debtors and the Released Parties.       Additionally, the release provisions of the Plan were

conspicuous, emphasized with boldface type in the Plan, the Disclosure Statement, the Ballots,

and the applicable notices.

       58.     The scope of the Third-Party Release is appropriately tailored under the facts and

circumstances of these Chapter 11 Cases, and parties in interest received due and adequate notice




                                                30
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 31 of 97



of the Third-Party Release. Among other things, the Plan, Disclosure Statement, and Disclosure

Statement Supplement provide appropriate and specific disclosures with respect to the Entities,

Claims, and Causes of Action that are subject to the Third-Party Release, and no other disclosure

is necessary. The Debtors provided sufficient notice of the Third-Party Release, and no further

or other notice is necessary. The Third-Party Release is specific in language, integral to the Plan,

and given for adequate consideration. In light of, among other things, the value provided by the

Released Parties to the Debtors’ Estates and the critical nature of the Third-Party Release to the

Plan, the Third-Party Release is appropriate.

RR.    Exculpation.

       59.     The exculpation provisions set forth in Article VIII.D of the Plan were proposed

in good faith and are essential to the Plan. The record in the Chapter 11 Cases fully supports the

exculpation provisions, and the exculpation provisions set forth in Article VIII.D of the Plan are

appropriately tailored to protect the Exculpated Parties from inappropriate litigation and to

exclude actions determined by Final Order to have constituted actual fraud or gross negligence.

SS.    Injunction.

       60.     The injunction provisions set forth in Article VIII.E of the Plan are essential to the

Plan; are necessary to preserve and enforce the releases set forth in Articles VIII.B and VIII.C of

the Plan, the exculpation provisions set forth in Article VIII.D of the Plan, and the compromises

and settlements implemented under the Plan; and are narrowly tailored to achieve that purpose.

       61.     The injunction provisions set forth in Article VIII.E of the Plan: (a) are within the

jurisdiction of this Bankruptcy Court under 28 U.S.C. §§ 1334(a) and 1334(b); (b) are an

essential means of implementing the Plan pursuant to section 1123(a)(5) of the Bankruptcy

Code; (c) are an integral element of the transactions incorporated into the Plan; (d) confer

material benefits on, and are in the best interests of, the Debtors, the Estates, and their creditors;


                                                 31
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 32 of 97



(e) are important to the overall objectives of the Plan to finally resolve all Claims or Causes of

Action among or against the parties in interest in the Chapter 11 Cases with respect to the

Debtors; and (f) are consistent with sections 105, 1123, and 1129 of the Bankruptcy Code, other

provisions of the Bankruptcy Code, and other applicable law. The record of the Confirmation

Hearing and the Chapter 11 Cases is sufficient to support the injunction provisions set forth in

Article VIII.E of the Plan.

TT.    Retention of Jurisdiction.

       62.     Except as otherwise provided in the Plan, any of the Plan Documents, or this

Confirmation Order, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Cases

and all matters arising out of, or related to, the Chapter 11 Cases and the Plan, including the

matters set forth in Article XI of the Plan.

UU.    Good Faith.

       63.     The Debtors have proposed the Plan (including the Plan Documents and all other

documents necessary to effectuate the Plan) in good faith and not by any means forbidden by

law, thereby satisfying section 1129(a)(3) of the Bankruptcy Code. In determining that the Plan

has been proposed in good faith, the Bankruptcy Court has examined the totality of the

circumstances surrounding the filing of the Chapter 11 Cases and the formulation of the Plan.

The Debtors’ good faith is evident from the facts and record of the Chapter 11 Cases, the

Disclosure Statement, the Disclosure Statement Supplement, and the record of the Confirmation

Hearing. The Plan was proposed with the legitimate and honest purpose of maximizing the value

of the Debtors’ Estates and to effectuate a successful restructuring of the Debtors. The Plan was

the product of extensive negotiations conducted at arms’-length among the Debtors and certain

of their key stakeholders.      Further, the Plan’s classification, indemnification, settlement,

discharge, exculpation, release, and injunction provisions have been negotiated in good faith and


                                               32
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 33 of 97



at arms’-length, are consistent with sections 105, 1122, 1123(b)(6), 1129, and 1142 of the

Bankruptcy Code, and are each necessary for the Debtors to consummate the value-maximizing

transactions embodied in the Plan. Accordingly, the requirements of section 1129(a)(3) of the

Bankruptcy Code are satisfied.

       64.     The Plan gives effect to many of the Debtors’ restructuring initiatives, including

implementing value maximizing restructuring transactions. Accordingly, the Debtors (and all of

their respective officers, managers, equity holders, directors, agents, financial advisers, attorneys,

employees, partners, Affiliates, and representatives) have been, are, and will continue to act in

good faith if they proceed to: (a) consummate the Plan, the Restructuring Transactions, and the

agreements, settlements, transactions, and transfers contemplated thereby; and (b) take the

actions authorized and directed or contemplated by this Confirmation Order. Therefore, the Plan

has been proposed in good faith to achieve a result consistent with the objectives and purposes of

the Bankruptcy Code and the aforementioned parties have acted in good faith within the meaning

of sections 1125(e) and 1126(e) the Bankruptcy Code.

VV.    The Debtors’ Prepetition Liability Management Transactions, the Negotiation of the
       RSA, and the Special Committee’s Investigation of Potential Claims.

       a.      The Debtors’ 2011–2015 Debt Refinancing and Repurchasing Efforts.

       65.     The Debtors undertook proactive steps to manage their overall debt structure and

liabilities in the years preceding the Chapter 11 Cases. Between 2011 and 2015, the Debtors

refinanced billions of dollars of indebtedness under the Term Loan Credit Agreement for

newly-issued priority guarantee notes, and also repurchased or redeemed billions of dollars of

then-outstanding    Legacy     Notes    through    a   combination     of   exchange     offers   and

open-market transactions.




                                                  33
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 34 of 97



        66.     Included among the Debtors’ prepetition debt repurchases was the 2014

repurchase by CC Finco, LLC—a non-debtor, wholly-owned direct subsidiary of Debtor CCH

and an indirect wholly-owned subsidiary of Debtor iHC—of $57.1 million of 5.50% Legacy

Notes due 2016 issued by Debtor iHC (the “Repurchased 2016 Legacy Notes”). The Debtors did

not cancel the Repurchased 2016 Legacy Notes, and left them outstanding in order to maximize

the Debtors’ flexibility with respect to using the Repurchased 2016 Legacy Notes in future

transactions. CC Finco, LLC subsequently transferred the Repurchased 2016 Legacy Notes to

Debtor CCH.

        b.      The December 2015 Broader Media Transfer.

        67.     As another part of the Debtors’ prepetition liability management efforts, Debtor

CCH transferred 100,000,000 shares of Class B common stock in non-Debtor CCOH to

non-Debtor Broader Media, LLC (“Broader Media”) on December 3, 2015.

        68.     Certain of the Debtors’ creditors filed a lawsuit against Debtor iHC alleging the

transfer of the CCOH Class B shares to Broader Media violated certain of the Debtors’ debt

documents. The District Court of Bexar County, Texas, 285th Judicial District, ruled in Debtor

iHC’s favor and entered findings of fact and conclusions of law, and the Fourth Court of Appeals

of Texas (San Antonio) affirmed the District Court’s judgment. 3

        69.     Based upon the Court’s consideration of those decisions and the related findings

of fact and conclusions of law, and the record established at the Confirmation Hearing, the

transfer of CCOH Class B shares to Broader Media in December 2015 does not provide any

grounds for the equitable subordination of any Claim to any other Claim.




3
    Franklin Advisers, Inc., et al. v. iHeartCommunications, Inc., No. 04-16-00532-CV (Tex. App.-San Antonio),
    Oct. 10, 2017, available at 2017 WL 4518297.



                                                     34
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 35 of 97



       c.      The Debtors’ Independent Directors, the Creation of the Special Committee,
               and the December 2016 Non-Occurrence of the Collateral Flip.

       70.     In May 2016, Mr. Frederic (“Jake”) F. Brace and Mr. Charles H. Cremens joined

the boards of Debtors iHeart and iHC and became managers of iHeartMedia Capital I, LLC. Mr.

Brace and Mr. Cremens were and are independent, disinterested directors, who did not have and

do not have any financial relationship with Bain Capital, LP, Thomas H. Lee Partners, L.P.,

Abrams Capital, L.P., or Highfields Capital Management LP, or any funds sponsored by or

Affiliates of the foregoing.

       71.     On October 5, 2016, the boards of Debtors iHeart and iHC created a special

committee consisting of Mr. Brace and Mr. Cremens (the “Special Committee”) and delegated to

the Special Committee the exclusive authority to consider and decide whether the Debtors should

continue to keep the Repurchased 2016 Legacy Notes outstanding at the time of their maturity in

December 2016. The Special Committee also retained its own independent financial and legal

advisors to assist the Special Committee with its analysis and consideration of the issues

associated with this decision.

       72.     The members of the Special Committee received extensive advice from their

independent financial and legal advisors concerning this decision, as well as information from

the Debtors’ own legal and financial advisors. The members of the Special Committee had

multiple conversations among themselves, with their advisors, and with other directors and

officers of the Debtors and the Debtors’ financial and legal advisors concerning the potential

treatment of the Repurchased 2016 Legacy Notes.

       73.     On December 9, 2016, the Special Committee formally resolved to not pay the

Repurchased 2016 Legacy Notes at the time of their maturity on December 15, 2016. This




                                              35
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 36 of 97



decision was made by the Special Committee, and was not made at the direction of, or under the

influence or control of, the Consenting Sponsors or their representatives or affiliates.

        74.     Based on the Court’s consideration of the record established at the October 24,

2018 trial in the adversary proceeding brought by the Legacy Notes Trustee, Wilmington Savings

Fund Society, FSB, et al. v. iHeartCommunications, Inc., et al., Adv. Proc. No. 18-03052, and

the record established at the Confirmation Hearing, the decision to not pay the Repurchased 2016

Legacy Notes at maturity, and parties’ conduct in connection with those events, do not provide

any grounds for the equitable subordination of any Claim to any other Claim.

        d.      The March 2017 Global Exchange Offer.

        75.     On March 1, 2017, the boards of Debtors iHeart and iHC delegated to the Special

Committee consisting of Mr. Brace and Mr. Cremens the authority to consider and approve the

potential launch of exchange offers to comprehensively address the Debtors’ outstanding debt

structure.    The members of the Special Committee received extensive advice from their

independent financial and legal advisors concerning potential exchange offers, as well as

information from the Debtors’ own legal and financial advisors. The members of the Special

Committee had multiple conversations among themselves, with their advisors, and with other

directors and officers of the Debtors and the Debtors’ financial and legal advisors concerning the

potential exchange offers.

        76.     On March 12, 2017, the Special Committee authorized the launch of a global

exchange offer (the “Global Exchange Offer”), consisting of multiple separate exchange offers

for different types of the Debtors’ debt, which would comprehensively address the Debtors’

outstanding debt structure. The Special Committee’s decision was made in good faith by the

Special Committee, was made in full compliance with the independent directors’ fiduciary




                                                 36
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 37 of 97



duties, and was not made at the direction of, or under the influence or control of, the

Consenting Sponsors or their representatives or affiliates.

        77.     Under the Global Exchange Offer as authorized by the Special Committee and

launched by the Debtors on March 15, 2017, the Holders of outstanding Legacy Notes were not

subject to any exchange offer, and under any scenario under the Global Exchange Offer, the

Holders of outstanding Legacy Notes would have been unimpaired and would have not had their

legal rights or the priority of claims impaired in any way. In fact, the Holders of Legacy Notes

would have benefited from a successful Global Exchange Offer because (a) the Legacy Notes’

negative pledge for equal and ratable liens on Principal Property would have resulted in the

granting of equal and ratable liens based on the collateral package offered to creditors

participating in the Global Exchange Offer, and (b) the Debtors’ overall debt profile would have

been reduced.

        78.     The Global Exchange Offer was ultimately not successful because it did not

garner sufficient support from the Debtors’ creditors to become effective. The Global Exchange

Offer was extended multiple times throughout 2017 and into early 2018, and in each instance,

the Special Committee authorized the extension of the Global Exchange Offer. These decisions

to extend the Global Exchange Offer were made in good faith by the Special Committee, were

made in full compliance with the independent directors’ fiduciary duties, and were not made at

the direction of, or under the influence or control of, the Consenting Sponsors or their

representatives or affiliates.

        79.     The global exchange offer and its extension through 2017 and into early 2018 and

parties’ conduct in connection with those events do not provide any grounds for the equitable

subordination of any Claim to any other Claim.




                                                 37
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 38 of 97



       e.      The Negotiation of the RSA.

       80.     In late 2017, the Debtors engaged in restructuring discussions with multiple

different groups of their creditors, including Holders of Legacy Notes, Holders of the Debtors’

senior debt, and the Consenting Sponsors. Multiple draft settlement term sheets were exchanged

during these discussions, and multiple different potential restructuring support agreements were

proposed by different parties. During these negotiations, all parties engaged in good-faith,

arms’-length negotiations.     The draft settlement term sheets the parties exchanged did not

amount to implicit or explicit concessions or acknowledgments as to the legal rights or

obligations of any other party.

       81.     The Debtors ultimately reached agreement on the terms of a Restructuring

Support Agreement with the Consenting Stakeholders. The Holders of Legacy Notes, however,

were not a party to the Restructuring Support Agreement ultimately agreed to by the Debtors and

the Consenting Stakeholders.

       82.     On March 13, 2018, the boards of Debtors iHeart and iHC delegated to the

Special Committee consisting of Mr. Brace and Mr. Cremens the authority to consider and

approve the Debtors’ entry into the Restructuring Support Agreement. The members of the

Special Committee received extensive advice from their independent financial and legal advisors

concerning the terms of the Restructuring Support Agreement, as well as information from the

Debtors’ own legal and financial advisors. The members of the Special Committee had multiple

conversations among themselves, with their advisors, and with other directors and officers of the

Debtors and the Debtors’ financial and legal advisors concerning the Restructuring Support

Agreement. On March 14, 2018, the Special Committee approved the Debtors’ entry into the

Restructuring Support Agreement. The Special Committee’s decision to approve the Debtors’

entry into the Restructuring Support Agreement was made in good faith by the Special


                                               38
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 39 of 97



Committee, was made in full compliance with the independent directors’ fiduciary duties, and

was not made at the direction of, or under the influence or control of, the Consenting Sponsors or

their representatives or affiliates.

        83.     The Restructuring Support Agreement approved by the Special Committee

contemplates the classification of the 2021 Notes Claims with the Legacy Notes Claims, the

provision of $200 million of New Debt and 5% of Reorganized iHeart’s equity to existing

Holders of 2021 Notes Claims and Legacy Notes Claims, the provision of 1% of Reorganized

iHeart’s equity to existing Holders of iHeart Interests, and mutual third-party releases, including

for the Consenting Sponsors. The Restructuring Support Agreement also contains a “fiduciary

out” which provides the Special Committee with the authority to terminate the Restructuring

Support Agreement if they believe that proceeding with any of the Restructuring Transactions

would be inconsistent with the exercise of their fiduciary duties. The Special Committee’s

decision to approve the Restructuring Support Agreement took into account all of these

provisions, as well as the other provisions of the Restructuring Support Agreement.

        84.     The negotiation and approval of the Restructuring Support Agreement and

parties’ conduct in connection with those events do not provide any grounds for the equitable

subordination of any Claim to any other Claim.

        f.      The Special Committee’s Investigation of Claims.

        85.     Pursuant to the “fiduciary out” contained within the Restructuring Support

Agreement, following the execution of the Restructuring Support Agreement and the

commencement of the Chapter 11 Cases, the Special Committee conducted an investigation of

potential Causes of Action the Debtors could potentially pursue against the Consenting Sponsors.

The investigation was conducted by the members of the Special Committee and their legal and

financial advisors.


                                                 39
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 40 of 97



       86.     The Special Committee’s investigation included requesting and reviewing

documents from public sources, from the Debtors, and from the Consenting Sponsors,

interviewing company witnesses and representatives of the Consenting Sponsors, discussions

with counsel for the Consenting Sponsors and the Committee, and legal and financial analysis by

the Special Committee’s advisors.

       87.     Among the Causes of Action considered against the Consenting Sponsors were

fraudulent conveyance or fraudulent transfer, breach of fiduciary duty or aiding and abetting the

breach of fiduciary duty, avoidable preferences, and equitable subordination. Following its

investigation, the Special Committee concluded that (a) the Debtors did not hold any viable

Causes of Action against the Consenting Sponsors or their Related Parties in light of the cost and

delay to pursue any Claims and (b) the Consenting Sponsors provided material benefits,

compromises, and contributions in furtherance of the Debtors’ restructuring and confirmation of

the Plan. Therefore, nothing in the investigation caused the Special Committee to believe it

should exercise the “fiduciary out” under the Restructuring Support Agreement, terminate the

Restructuring Support Agreement, or modify the releases contained in Article VIII of the Plan.

       88.     The Plan provides for the allowance, classification, and treatment of all Allowed

Claims against and Allowed Interests in the Debtors and the respective distributions and

treatments under the Plan take into account and conform to the relative priority and rights of the

Claims and Interests in each Class in connection with any contractual, legal, and equitable

subordination rights relating thereto, whether arising under general principles of equitable

subordination, section 510(b) of the Bankruptcy Code, or otherwise.

WW. Alleged Section 510(b) Claims.

       89.     Certain Holders of Legacy Notes Claims have asserted Section 510(b) Claims

(collectively, the “Legacy 510(b) Claimants”), alleging the Debtors committed securities fraud


                                               40
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 41 of 97



and common-law fraud (collectively, the “Legacy 510(b) Proofs of Claim”). On October 24,

2018, the Bankruptcy Court held a trial in the related adversary proceeding brought by the

Legacy Notes Trustee, Wilmington Savings Fund Society, FSB, et al. v. iHeartCommunications,

Inc., et al. Adv. Proc. No. 18-03052. The allegations of the Legacy Notes Trustee and the

Legacy 510(b) Claimants substantially overlap, and the Bankruptcy Court adopts its findings of

facts and conclusions of law set forth in [●].       Specifically, the so-called “springing lien

condition” granted by the Debtors does not fall within the definition of a “Mortgage” as set forth

in the Legacy Notes Indenture. Further, the Debtors disclosed the existence of the “springing

lien condition” in multiple public SEC filings, and never affirmatively stated that the priority

guarantee notes were not secured by Principal Property.         In addition, the Legacy 510(b)

Claimants have suffered no harm or damages because, even if the “springing lien” was a

“Mortgage” under Section 1006 of the Legacy Notes Indenture, the Holders of Legacy Notes

Claims are not entitled to any lien or actual security interest because the Springing Lien Trigger

Date and Existing Notes Condition (each as defined in the Disclosure Statement) have not

occurred under the Term Loan Credit Agreement or terms of the priority guarantee notes’

indentures. Finally, pursuant to Stipulation and Order (I) Granting the Legacy 510(b) Claimants

Leave to Withdraw and Deeming the Legacy 510(b) Claims Withdrawn; and (II) Overruling

iHeartCommunications, Inc.’s Claim Objections as Moot [Docket No. 2364], the Legacy 510(b)

Claimants have agreed that they will not prosecute the Legacy 510(b) Proofs of Claim and that

the Legacy 510(b) Proofs of Claim shall be deemed withdrawn. The Legacy 510(b) Proofs of

Claim are hereby disallowed and expunged in their entirety.

XX.    The CCOH Separation Settlement Agreement.

       90.     On December 16, 2018, the Debtors signed the CCOH Separation Settlement

Agreement with (a) GAMCO Asset Management, Inc. (“GAMCO”) both individually on behalf


                                               41
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 42 of 97



of the putative class of public shareholders (the “Settlement Class”) of Clear Channel Outdoor

Holdings, Inc. (“CCOH”) and derivatively on behalf of CCOH, (b) Norfolk County Retirement

System (“Norfolk”), both individually and derivatively on behalf of CCOH, (c) CCOH; (d) Bain

Capital Partners, LLC and Bain Capital LP (collectively, “Bain”); (e) Thomas H. Lee

Partners, L.P. (“THL”); and (f) the Delaware Individual Defendants (as defined in the

CCOH Separation Settlement Agreement).

       91.    On December 17, 2018, the Bankruptcy Court entered the Order (I) Directing the

Application of Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily Approving the Settlement,

(III) Approving the Retention of Prime Clerk LLC as Notice Administrator, (IV) Approving the

Form and Manner of Notice, (V) Scheduling a Fairness Hearing to Consider Final Approval of

the Settlement as Part of Confirmation of the Plan, and (VI) Granting Related Relief

[Docket No. 2219] and the Order (I) Directing the Application of Bankruptcy Rules 7023 and

7023.1, (II) Certifying a Class, Designating a Class Representative, and Appointing Class

Counsel for Purposes of Settlement, and (III) Granting Related Relief [Docket No. 2221]

(the “GAMCO Order”).

       92.    Pursuant to the GAMCO Order, the Bankruptcy Court approved the Settlement

Class for settlement purposes only pursuant to Federal Rules of Civil Procedure 23 and 23.1 and

Bankruptcy Rules 7023, 7023.1, and 9014, consisting of all persons or entities who were

minority shareholders of CCOH’s Class A common shares from March 14, 2015 to March 14,

2018. Further, pursuant to the GAMCO Order, the Bankruptcy Court found, for the purposes of

the CCOH Separation Settlement, that:     (i) the Class was so numerous that joinder of all

Settlement Class members was impracticable; (ii) there were questions of law or fact common to

the Settlement Class; (iii) the claims of GAMCO, the Settlement Class representative, were




                                              42
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 43 of 97



typical of the claims or defenses of the Settlement Class; (iv) GAMCO, as Settlement Class

representative, and the law firm of Entwistle & Cappucci LLP, as Settlement Class counsel,

would fairly and adequately represent and protect the interests of the Settlement Class members;

(v) prosecuting separate actions by or against individual Settlement Class members would create

a risk of inconsistent or varying adjudications with respect to individual Settlement Class

members that would establish incompatible standards of conduct for the party opposing the

Settlement Class; and (vi) prosecuting separate actions by or against individual Settlement Class

members would create a risk of adjudications with respect to individual Settlement Class

members that, as a practical matter, would be dispositive of the interests of the other members

not parties to the individual adjudications or would substantially impair or impede their ability to

protect their interests.

        93.     The CCOH Separation Settlement Agreement provided the Debtors with full

releases of all claims, objections and all other causes of action that have been asserted, could

have been asserted, or could ever be asserted by or on behalf of CCOH, GAMCO, Norfolk, and

any or all of the Remaining Minority Shareholders (as defined in the CCOH Separation

Settlement Agreement) of CCOH, individually, derivatively, and/or on a class basis relating in

any way to the subject matter of the Debtors’ Chapter 11 Cases or the Delaware Actions (as

defined in the CCOH Separation Settlement Agreement) or the intercompany agreements

between CCOH and the Debtors, except to the extent set forth in the CCOH Separation

Settlement Agreement. The CCOH Separation Settlement Agreement also facilitates the

separation of CCOH from the Debtors, which is an essential element of the Debtors’ Plan which

has the overwhelming support of the Debtors’ voting creditor classes. The CCOH Separation




                                                43
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 44 of 97



Settlement Agreement also provided that CCOH, GAMCO, Norfolk, and any or all of the

Remaining Minority Shareholders of CCOH would support the Plan.

       94.     The CCOH Separation Settlement Agreement is the product of arms’-length

bargaining and extensive negotiations among the parties, and is not the result of fraud or

collusion.   The Debtors delegated exclusive authority to approve the CCOH Separation

Settlement Agreement to their independent directors, Mr. Cremens and Mr. Brace. CCOH

delegated exclusive authority to approve the CCOH Separation Settlement Agreement to its

independent directors, Mr. Keglevic, Mr. Tremblay, and Mr. Tepner.            Those independent

directors, with the assistance of their own respective financial and legal advisors, evaluated the

terms of the CCOH Separation Settlement Agreement, including the expense and risk of

litigating the released claims, with respect to the Debtors and CCOH, as applicable.

Mr. Cremens and Mr. Brace determined that the Debtors’ entry, and Mr. Keglevic, Mr.

Tremblay, and Mr. Tepner determined that CCOH’s entry, into the CCOH Separation Settlement

Agreement and the CCOH Separation Documents and the performance of the transactions

contemplated thereby was advisable and in the best interests of the Debtors and CCOH, as

applicable, and their respective stakeholders.

       95.     The terms of the CCOH Separation Settlement Agreement are fair, reasonable,

adequate, and equitable under Federal Rules of Civil Procedure 23 and 23.1, incorporated by

Bankruptcy Rules 7023 and 7023.1, and all applicable case law.

       96.     Given the novelty and complexity of the legal issues involved, the probability of

success, and the expense of continued litigation, the CCOH Separation Settlement Agreement is

in the best interests of the Debtors, their Estates, their creditors, CCOH, and the Settlement

Class, and its terms are appropriate under the circumstances.




                                                 44
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 45 of 97



       97.     Due notice has been given to the Settlement Class of the CCOH Separation

Settlement Agreement, their ability to object to the CCOH Separation Settlement Agreement,

and their right to appear in person or by counsel at the fairness hearing held on January 22, 2019

to consider final approval of the CCOH Separation Settlement Agreement as part of confirmation

of the Plan.

BASED ON THE FOREGOING, IT IS HEREBY ORDERED THAT:

A.     Confirmation.

       98.     The Plan and the other Plan Documents shall be, and hereby are, confirmed under

section 1129 of the Bankruptcy Code. The terms of the Plan Documents are incorporated by

reference into, and are an integral part of, the Plan and this Confirmation Order and are

authorized and approved, and the Debtors and Reorganized Debtors are authorized to implement

their provisions and consummate the Plan without any further authorization except as expressly

required by the Plan or this Confirmation Order.

B.     Objections.

       99.     All objections, responses, reservations, statements, and comments in opposition to

the Plan, other than those resolved or withdrawn with prejudice prior to, or on the record at, the

Confirmation Hearing are overruled on the merits in all respects. All withdrawn objections, if

any, are deemed withdrawn with prejudice.

C.     Omission of Reference to Particular Plan Provisions.

       100.    The failure to specifically describe or include any particular provision of the Plan

or the Plan Documents in this Confirmation Order shall not diminish or impair the effectiveness

of such provision, and such provision shall have the same validity, binding effect, and

enforceability as every other provision of the Plan and the Plan Documents.




                                                45
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 46 of 97



D.     Deemed Acceptance of the Plan as Modified.

       101.      In accordance with section 1127 of the Bankruptcy Code and Bankruptcy Rule

3019, all Holders of Claims who voted to accept the Plan or who are conclusively presumed to

have accepted the Plan are deemed to accept the Plan, subject to modifications, if any. No

Holder of a Claim shall be permitted to change its vote as a consequence of the Plan

modifications.    All modifications to the Plan made after the Solicitation Date are hereby

approved, pursuant to section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019.

E.     Continued Corporate Existence and Vesting of Assets in the Reorganized Debtors.

       102.      Except as otherwise provided in the Plan, the Plan Documents, or this

Confirmation Order, on the Effective Date, each Debtor shall continue to exist after the Effective

Date as a Reorganized Debtor and as a separate corporation, limited liability company,

partnership, or other form of entity, as the case may be, with the powers of a corporation, limited

liability company, partnership, or other form of entity, as the case may be, pursuant to the

applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and

pursuant to the respective certificate of incorporation and by-laws (or other analogous formation

or governing documents) in effect before the Effective Date, except to the extent such certificate

of incorporation and by-laws (or other analogous formation or governing documents) are

amended by the Plan or Plan Documents, or otherwise amended in accordance with applicable

law. To the extent such documents are amended, such documents are deemed to be amended

pursuant to the Plan and require no further action or approval (other than any requisite filings

required under applicable state or federal law).

       103.      On and after the Effective Date, each Reorganized Debtor may operate its

business and may use, acquire, or dispose of property and compromise or settle any Claims,

Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free


                                                   46
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 47 of 97



of any restrictions of the Bankruptcy Code or the Bankruptcy Rules, other than those restrictions

expressly imposed by the Plan or this Confirmation Order.

F.     Plan Implementation.

       104.    General Authorization. The transactions described in the Plan, the other Plan

Documents, and this Confirmation Order are hereby approved. On or before the Effective Date,

and after the Effective Date, as necessary, and without any further order of the Bankruptcy Court

or other authority, the Debtors or the Reorganized Debtors, as applicable, and their respective

directors, managers, officers, members, agents, attorneys, financial advisors, and investment

bankers (each, a “Designated Person”) are authorized and empowered pursuant to section

1142(b) of the Bankruptcy Code and other applicable laws to and shall (a) grant, issue, execute,

deliver, file, or record any agreement, document, or security, and the documents contained in the

Plan or the Plan Documents (as modified, amended, and supplemented pursuant to the provisions

of the Plan governing such modifications, amendments, and supplements), in substantially the

form included therein, or any other documents related thereto; and (b) take any action necessary

or appropriate to implement, effectuate, and consummate the Plan, the Plan Documents, or this

Confirmation Order in accordance with their terms, including, without limitation: (i) causing

(w) a Debtor or Reorganized Debtor to be merged into another Debtor or Reorganized Debtor, or

its subsidiary or Affiliate; (x) a Debtor or Reorganized Debtor to be dissolved; (y) the legal name

and/or corporate form of a Debtor or Reorganized Debtor to be changed; or (z) the closure of a

Reorganized Debtor’s case on the Effective Date or anytime thereafter; (ii) causing any action set

forth in the Restructuring Transactions Memorandum, and other actions to be taken in

accordance with such Restructuring Transactions Memorandum prior to or following entry of

this Confirmation Order; (iii) taking any action necessary to provide for, implement, or

effectuate the purchase of substantially all the assets of, or Interests in, any of the Debtors or the


                                                 47
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 48 of 97



Reorganized Debtors by one or more Entities to be wholly-owned by any of the Debtors or the

Reorganized Debtors, including any newly-formed Entities created to effectuate the Plan; and

(iv) paying any taxes owing in respect of distributions and transfers under the Plan and making

tax elections in respect of any of the Debtors or the Reorganized Debtors. Any of the Debtors or

the Reorganized Debtors or their respective Designated Persons, as applicable, shall have the

authority to take any of the actions described in clauses (a) and (b) above on behalf of any

Debtor or Reorganized Debtor, as applicable. All such actions taken or caused to be taken shall

be deemed to have been authorized and approved by the Bankruptcy Court without further

approval, act, or action under any applicable law, order, rule, or regulation, including, among

other things, (x) all transfers of assets that are to occur pursuant to the Plan, the Plan Documents,

or this Confirmation Order; (y) the incurrence of all obligations contemplated by the Plan, the

Plan Documents, or this Confirmation Order and the making of all distributions under the Plan,

the Plan Documents, or this Confirmation Order; and (z) entering into any and all transactions,

contracts, leases, instruments, releases, and other documents and arrangements permitted by

applicable law, order, rule, or regulation. The approvals and authorizations specifically set forth

in this Confirmation Order are nonexclusive and are not intended to limit the authority of the

Debtors, the Reorganized Debtors, or any Designated Person thereof to take any and all actions

necessary or appropriate to implement, effectuate, and consummate any and all documents or

transactions contemplated by the Plan, the Plan Documents, or this Confirmation Order pursuant

to section 1142(b) of the Bankruptcy Code. Pursuant to section 1142 of the Bankruptcy Code, to

the extent that, under applicable nonbankruptcy law or the rules of any stock exchange, any of

the foregoing actions that would otherwise require approval of the equity holders, directors, or

managers (or any equivalent body) of the Debtors or the Reorganized Debtors, such approval




                                                 48
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 49 of 97



shall be deemed to have occurred and shall be in effect from and after the Effective Date without

any further action by the equity holders, directors, or managers (or any equivalent body) of the

Debtors or the Reorganized Debtors.        On the Effective Date, or as soon thereafter as is

practicable, the Debtors or the Reorganized Debtors, as applicable, shall, if required, file any

documents required to be filed in such jurisdictions so as to effectuate the provisions of the Plan.

Any or all documents contemplated herein shall be accepted by each of the respective filing

offices and recorded, if required, in accordance with applicable law. All counterparties to any

documents described in this paragraph are hereby directed to execute such documents as may be

required or provided by such documents, without any further order of the Bankruptcy Court.

       105.    No Action. Pursuant to section 303 of the General Corporation Law of the State

of Delaware and any comparable provision of the business corporation laws of any other state, as

applicable, and section 1142(b) of the Bankruptcy Code, this Confirmation Order shall constitute

authorization for the Debtors or the Reorganized Debtors, as applicable, to enter into, execute,

deliver, file, adopt, amend, restate, consummate, or effectuate, as the case may be, the Plan, the

Plan Documents, this Confirmation Order, and any contract, instrument, or other document to be

executed, delivered, adopted, or amended in connection with the implementation of the Plan.

The respective directors, managers, stockholders, managers, or members of the Debtors or the

Reorganized Debtors shall not be required to take any actions in connection with the

implementation of the Plan, the Plan Documents, or this Confirmation Order.               The Plan

Documents are hereby approved, adopted, and effective upon the Effective Date.

G.     Binding Effect.

       106.    On the date of and after entry of this Confirmation Order and subject to the

occurrence of the Effective Date, the Plan, the Plan Documents, and this Confirmation Order

shall bind any Holder of a Claim or Interest and such Holder’s respective successors and assigns,


                                                49
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 50 of 97



whether or not: (a) the Claim or Interest is Impaired under the Plan; (b) such Holder has

accepted the Plan; (c) such Holder has failed to vote to accept or reject the Plan or voted to reject

the Plan; (d) such Holder is entitled to a distribution under the Plan; (e) such Holder will receive

or retain any property or interests in property under the Plan; and (f) such Holder has filed a

Proof of Claim in the Chapter 11 Cases. The Plan, the Plan Documents, and this Confirmation

Order constitute legal, valid, binding, and authorized obligations of the respective parties thereto

and shall be enforceable in accordance with their terms. Pursuant to section 1142(a) of the

Bankruptcy Code, the Plan, the Plan Documents, and this Confirmation Order shall apply and be

enforceable notwithstanding any otherwise applicable nonbankruptcy law.

H.     Plan Classification Controlling.

       107.    The terms of the Plan shall solely govern the classification of Claims and Interests

for purposes of the distributions to be made thereunder. The classifications set forth on the

Ballots tendered to or returned by the Holders of Claims or Interests in connection with voting on

the Plan: (a) were set forth on the Ballots solely for purposes of voting to accept or reject the

Plan; (b) do not necessarily represent, and in no event shall be deemed to modify or otherwise

affect, the actual classification of such Claims and Interests under the Plan for distribution

purposes; (c) may not be relied upon by any Holder of a Claim or Interest as representing the

actual classification of such Claim or Interest under the Plan for distribution purposes; and

(d) shall not be binding on the Debtors except for voting purposes. All rights of the Debtors and

the Reorganized Debtors to challenge, object to, or seek to reclassify Claims or Interests are

expressly reserved.

I.     Operation as of the Effective Date.

       108.    Upon the occurrence of the Effective Date, the terms of the Plan, the Plan

Documents, and this Confirmation Order shall be immediately effective and enforceable and


                                                 50
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 51 of 97



deemed binding upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims

against or Interests in the Debtors (irrespective of whether their Claims or Interests are deemed

to have accepted the Plan), all Entities that are parties to or are subject to the settlements

(including the Plan Settlement, the Committee Plan Settlement, and the CCOH Plan and

Separation Settlement), compromises, releases, discharges, and injunctions described in the

Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to

Executory Contracts and Unexpired Leases with the Debtors.

J.     Restructuring Transactions.

       109.    The Debtors and the Reorganized Debtors are authorized to implement and

consummate the Restructuring Transactions pursuant to the Plan, the Restructuring Transactions

Memorandum (as may be amended), any other Plan Documents (as may be amended), and this

Confirmation Order and are authorized to execute and deliver all necessary documents or

agreements required to perform their obligations thereunder. The Restructuring Transactions set

forth in the Plan, including the release of CCH from its guarantee of iHC’s indebtedness, are

approved and authorized in all respects.      The Debtors and the Reorganized Debtors are

authorized and directed to take all actions necessary, appropriate, or desirable to enter into,

implement, and consummate the contracts, instruments, releases (including the release of CCH

from its guarantee of iHC’s indebtedness), agreements, or other documents created or executed

in connection with the Plan. In accordance with section 1142 of the Bankruptcy Code and

applicable nonbankruptcy law, such actions may be taken without further action by stockholders,

managers, or directors.

K.     CCOH Separation and the CCOH Separation Settlement.

       110.    The Debtors, the Reorganized Debtors, and CCOH are authorized to implement

and consummate the CCOH Separation and the CCOH Separation Settlement Agreement


                                               51
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 52 of 97



pursuant to the Plan and the CCOH Plan and Separation Settlement, the CCOH Separation

Documents, and this Confirmation Order, and are authorized to execute and deliver all necessary

documents or agreements required to perform their obligations thereunder.           The CCOH

Separation pursuant to the Plan, including the CCOH Separation Documents and the CCOH

Separation Settlement Agreement, is approved and authorized in all respects.           Effective

immediately, iHC shall have waived its right to consent to CCOH’s and its subsidiaries’ ability

to replace or refinance the Series A and Series B Senior Subordinated Notes due 2020 issued by

Clear Channel Worldwide Holdings, Inc.

       111.   The Debtors and the Reorganized Debtors are authorized and directed to take all

actions necessary, appropriate, or desirable to enter into, implement, and consummate the

contracts, instruments, releases, agreements, or other documents created or executed in

connection with the CCOH Separation Settlement Agreement. In accordance with section 1142

of the Bankruptcy Code and applicable nonbankruptcy law, such actions may be taken without

further action by stockholders, managers, or directors of the Debtors; provided that CCOH (or its

successor) shall take any and all actions required by applicable corporate law, securities laws,

and stock exchange requirements to consummate the CCOH Separation.

L.     New Corporate Governance Documents.

       112.   On the Effective Date, the Reorganized Debtors shall enter into the New

Corporate Governance Documents, and the New Corporate Governance Documents shall, as of

the Effective Date, be valid, binding, and enforceable in accordance with their terms, and each

Holder of New iHeart Common Stock, Special Warrants, and the Radio NewCo Preferred Stock

(as applicable) shall be bound thereby, in each case without the need for execution by any party

thereto other than the Reorganized Debtors.




                                               52
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 53 of 97



M.     New ABL Credit Agreement Documents.

       113.    The incurrence of the New ABL Indebtedness and entry into the New ABL Credit

Agreement Documents, in form and substance consistent with the requirements set forth in the

New ABL Credit Agreement Term Sheet, and all transactions contemplated thereby, including,

without limitation, any supplemental or additional syndication of the New ABL Indebtedness,

and all actions to be taken, undertakings to be made, and obligations to be incurred by the

Reorganized Debtors in connection therewith, including the payment of all fees, indemnities,

costs, and expenses provided for therein, are hereby approved.

       114.    The Debtors and the Reorganized Debtors, as applicable, are authorized in all

respects, without further notice to any party, or further order or other approval of the Bankruptcy

Court, or further act or action under applicable law, regulation, order, or rule, or the vote,

consent, authorization or approval of any Person except as otherwise required by the New ABL

Credit Agreement Documents, to (a) execute and deliver, or cause to be executed and delivered

the New ABL Credit Agreement Documents, which shall be in form and substance consistent

with the requirements set forth in the New ABL Credit Agreement Term Sheet, and to perform

their obligations thereunder, including, but not limited to, any documents related to the loans and

other extensions of credit contemplated by the New ABL Indebtedness, any guarantees thereof

and any other documents executed in connection therewith, except as otherwise required by the

New ABL Credit Agreement Documents, subject to such modifications as the Reorganized

Debtors and the New ABL Credit Agreement Agent may mutually agree are necessary or

appropriate to effectuate the New ABL Indebtedness, (b) to grant Liens to secure such loans,

other than extensions of credit and guarantees, (c) incur the indebtedness under the New ABL

Credit Agreement Documents and (d) perform all obligations under the New ABL Credit

Agreement Documents and the payment of all fees, expenses, losses, damages, indemnities, and


                                                53
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 54 of 97



other amounts provided under the New ABL Credit Agreement Documents, in each case

consistent with the terms of the New ABL Credit Agreement Documents or otherwise on terms

and conditions acceptable to the New ABL Credit Agreement Agent.

       115.    The obligations of the Reorganized Debtors under the New ABL Credit

Agreement Documents shall constitute legal, valid, binding and authorized obligations of the

Reorganized Debtors and the New ABL Indebtedness and the New ABL Credit Agreement

Documents shall be enforceable in accordance with their terms.                The Debtors’ or the

Reorganized Debtors’, as applicable, entry on the Effective Date into the New ABL Indebtedness

and the New ABL Credit Agreement Documents is approved in all respects by virtue of this

Confirmation Order, in accordance with the Bankruptcy Code and applicable state law (including,

but not limited to section 303 of the Delaware General Corporation Law and section 10.301 of the

Texas Business Organizations Code, to the extent applicable and any analogous provision of the

applicable business organizations law or code of each other state in which the Reorganized

Debtors are incorporated or organized) and without the need for further corporate action or any

further action by Holders of Claims or Interest in the Debtors or the Reorganized Debtors or

stockholders, directors, members or partners of the Debtors or the Reorganized Debtors, and with

like effect as if such actions had been taken by unanimous actions thereof.

       116.    Each of the Reorganized Debtors, without any further action by the Bankruptcy

Court or each respective Reorganized Debtors’ officers, directors or stockholders, is hereby

authorized and directed to enter into, and take such actions as necessary to perform under, or

otherwise effectuate, the New ABL Indebtedness and the New ABL Credit Agreement

Documents, as well as any notes, documents or agreements in connection therewith, including,




                                                54
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 55 of 97



without limitation, any documents required in connection with the creation, continuation or

perfection of Liens or other security interests in connection therewith.

       117.    On the Effective Date, all of the Liens and security interests to be granted

pursuant to the Plan, the New ABL Indebtedness, and the New ABL Credit Agreement

Documents, including the Continuing Liens, shall be (a) deemed approved, (b) legal, valid,

binding, and enforceable Liens on, and security interests in, the collateral granted thereunder in

accordance with the terms of the New ABL Indebtedness, the New ABL Credit Agreement

Documents, and the New ABL Credit Agreement Term Sheet and with the priorities established

in respect thereof under applicable nonbankruptcy law, and (c) deemed perfected on the

Effective Date, subject only to such Liens and security interests as may be permitted under the

New ABL Indebtedness and the New ABL Credit Agreement Documents.

       118.    The Reorganized Debtors and the secured parties (and their designees and agents)

under the New ABL Credit Agreement Documents are hereby authorized to make all filings and

recordings, and to obtain all governmental approvals and consents to evidence, establish,

continue, and perfect such Liens, including the Continuing Liens, and other security interests

under the provisions of the applicable state, provincial, federal, or other law that would be

applicable in the absence of the Plan and this Confirmation Order (it being understood that the

perfection of the Liens and security interests granted under the New ABL Credit Agreement

Documents shall occur automatically by virtue of the entry of this Confirmation Order and the

consummation of the New ABL Indebtedness, and any such filings, recordings, approvals, and

consents shall not be necessary or required as a matter of law to perfect or continue the perfection

of such Liens and other security interests), and shall thereafter cooperate to make all other filings




                                                 55
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 56 of 97



and recordings that otherwise would be necessary under applicable law to give notice of such

Liens and other security interests to third parties.

        119.    Neither the execution and delivery by the Reorganized Debtors of any of the New

ABL Credit Agreement Documents nor the performance by the Reorganized Debtors of their

respective obligations thereunder constitutes a violation of or a default under any contract or

agreement to which it is a party, including those contracts or agreements assigned to the

Reorganized Debtors or reinstated under the Plan.

        120.    Notwithstanding anything to the contrary in the Plan, the Plan Documents, or this

Confirmation Order, the Bankruptcy Court’s retention of jurisdiction shall not govern the

enforcement of the New ABL Credit Agreement and the New ABL Credit Agreement Documents

or any rights or remedies related thereto, other than the effectiveness of the Debtors’ entry into the

New ABL Credit Agreement and the New ABL Credit Agreement Documents.

N.      New Debt Agreements and New Debt Documents.

        121.    Unless otherwise replaced with cash proceeds of third-party market financing that

becomes available on or prior to the Effective Date, and subject to, and upon the occurrence of,

the Effective Date, and without further notice to any party, or further order or other approval of

the Bankruptcy Court, or further act or action under applicable law, regulation, order, or rule, or

the vote, consent, authorization or approval of any Person, the Debtors or Reorganized Debtors,

as applicable, shall be and hereby are authorized to enter into and perform under the New Debt

Agreements and execute and deliver the New Debt Agreements and the other New Debt

Documents. All Holders of Allowed Term Loan Credit Agreement Claims, Allowed PGN

Claims, Allowed 2021 Notes Claims, and Allowed Legacy Notes Claims entitled to distributions

under the Plan shall automatically be deemed to be a party to, and bound by, the New Debt

Documents, in accordance with their terms.              This Confirmation Order shall constitute


                                                   56
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 57 of 97



(a) approval of the New Debt Agreements and the other New Debt Documents, all transactions

contemplated thereby, and all actions to be taken, undertakings to be made, and obligations to be

incurred by the Reorganized Debtors in connection therewith; and (b) authorization for the

Reorganized Debtors to enter into and execute the New Debt Agreements and the other New

Debt Documents and take all actions required thereunder.

       122.    Subject to, and upon the occurrence of, the Effective Date, the New Debt

Agreements, the New Debt Documents, and any liens and security interests in favor of the New

Debt agents or the New Debt lenders securing the obligations of the Reorganized Debtors under

the New Debt Agreements shall: (a) be deemed to be granted; (b) constitute the legal, valid, and

binding debt obligations of the Reorganized Debtors; (c) be deemed perfected on the Effective

Date; (d) not be subject to recharacterization or equitable subordination for any purposes

whatsoever and shall not constitute preferential transfers or fraudulent conveyances under the

Bankruptcy Code or any applicable nonbankruptcy law; and (e) be enforceable in accordance with

their respective terms. The New Debt Agreements and the New Debt Documents shall be deemed

to have been entered into in good faith and for legitimate business purposes, and be reasonable.

The New Debt Agreements and the New Debt Documents shall not be subject to

recharacterization, equitable subordination, or avoidance for any purposes whatsoever and shall

not constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code or any

other applicable nonbankruptcy law. On the Effective Date, all of the liens and security interests

to be granted in accordance with the New Debt Agreements and the New Debt Documents, shall

be legal, valid, binding, enforceable, and duly perfected liens on, and security interests in, the

applicable property and assets of the Reorganized Debtors granted in accordance with the terms of

the New Debt Agreements and the New Debt Documents and shall be deemed perfected on the




                                               57
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 58 of 97



Effective Date, subject only to such liens and security interests as may be permitted under the

terms of the New Debt Agreements and the New Debt Documents.

       123.    The Reorganized Debtors and the Persons and Entities granted such Liens and

security interests shall be authorized to make all filings and recordings and to obtain all

governmental approvals and consents necessary to establish and perfect such Liens and security

interests under the provisions of applicable state, federal, or other law that would be applicable in

the absence of the Plan and this Confirmation Order (it being understood that perfection shall

occur automatically by virtue of this Confirmation Order and any such filings, recordings,

approvals, and consents shall not be required), and the Reorganized Debtors shall thereafter

cooperate to make all other filings and recordings that otherwise would be necessary under

applicable law to give notice of such Liens and security interests to third parties.

       124.    Notwithstanding anything to the contrary in the Plan, the Plan Documents, or this

Confirmation Order, the Bankruptcy Court’s retention of jurisdiction shall not govern the

enforcement of the New Debt Agreements and the New Debt Documents or any rights or

remedies related thereto, other than the effectiveness of the Debtors’ entry into the New Debt

Agreements and the New Debt Documents.

       125.    Notwithstanding the foregoing, the Debtors or Reorganized Debtors, as applicable,

shall be and hereby are authorized to replace some or all of the New Debt with cash proceeds of

third-party market financing that becomes available on or prior to the Effective Date; provided

that any reduction of New Debt shall be made proportionally across all Holders of Claims and

Interests that are entitled to receive New Debt under the Plan.

O.     Issuance of Securities.

       126.    Pursuant to section 1145 of the Bankruptcy Code, the issuance of the 1145

Securities (whether issued upon the Effective Dave, or later, upon the exercise of Special


                                                  58
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 59 of 97



Warrants), as contemplated by the Plan, shall be exempt from the registration requirements of

section 5 of the Securities Act and any other applicable United States, state, or local law

requiring registration prior to the offering, issuance, distribution, or sale of securities.       In

addition, the 1145 Securities contemplated by the Plan: (a) will not be “restricted securities” as

defined in rule 144(a)(3) under the Securities Act; and (b) will be freely tradable and transferable

in the United States by the recipients thereof that (i) are not “affiliates” of the Debtors as defined

in Rule 144(a)(1) under the Securities Act; (ii) have not been “affiliates” within 90 days of such

transfer; and (iii) are not entities that are “underwriters” as defined in section 1145(b)(1) of the

Bankruptcy Code, and subject to compliance with applicable securities laws and any rules and

regulations of the SEC, if any, applicable at the time of any future transfer of such 1145

Securities and subject to any restrictions in the New Corporate Governance Documents and the

New CCOH Corporate Governance Documents; provided that the transfer of the 1145 Securities

may be restricted by the Communications Act, and the rules, regulations, and orders promulgated

thereunder by the FCC, the New Corporate Governance Documents, the New CCOH Corporate

Governance Documents, and the Special Warrant Agreement. Should the Reorganized Debtors

elect on or after the Effective Date to reflect any ownership of the 1145 Securities to be issued

under the Plan through the facilities of DTC, the Reorganized Debtors need not provide any

further evidence other than the Plan or this Confirmation Order with respect to the treatment of

the 1145 Securities to be issued under the Plan under applicable securities laws. DTC shall be

required to accept and conclusively rely upon the Plan and this Confirmation Order in lieu of a

legal opinion regarding whether the 1145 Securities to be issued under the Plan are exempt from

registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for the avoidance of




                                                 59
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 60 of 97



doubt, DTC) may require a legal opinion regarding the validity of any transaction contemplated

by the Plan, including, for the avoidance of doubt, whether the 1145 Securities to be issued under

the Plan are exempt from registration and/or eligible for DTC book-entry delivery, settlement,

and depository services.

       127.    The issuance of the 4(a)(2) Securities, as contemplated by the Plan, shall be

exempt from registration under the Securities Act in reliance on the exemption from the

registration requirements of the Securities Act provided by section 4(a)(2) of the Securities Act

(and/or Regulation D promulgated thereunder) or any similar registration exemption applicable

outside of the United States and will be “restricted securities” subject to resale restrictions and

may be resold, exchanged, assigned, or otherwise transferred only pursuant to registration, or an

applicable exemption from, or in a transaction not subject to, registration under the Securities

Act and other applicable law and subject to any restrictions in the New Corporate Governance

Documents, the New CCOH Corporate Governance Documents, the Communications Act, and

the rules, regulations, and orders promulgated thereunder by the FCC.

       128.    Each Security issued and distributed pursuant to the Plan and this Confirmation

Order shall be duly authorized, validly issued, fully paid, and non-assessable (in the case of New

iHeart Common Stock issued upon exercise of Special Warrants, upon payment of the exercise

price therefor), as applicable. Each distribution and issuance of the Securities referred to in

Article IV of the Plan shall be governed by the terms and conditions set forth in the Plan

applicable to such distribution or issuance and by the terms and conditions of the instruments

evidencing or relating to such distribution or issuance, which terms and conditions shall bind

each Entity receiving such distribution or issuance. The Debtors are authorized, without further




                                                60
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 61 of 97



approval of the Bankruptcy Court or any other party, to execute and deliver all agreements,

documents, instruments, and certificates related thereto and perform their obligations thereunder.

       129.    Each Person or Entity that receives Special Warrants pursuant to the Plan shall

automatically be deemed to be a party to the Special Warrant Agreement, in accordance with its

terms. Subject to, and upon the occurrence of, the Effective Date, and without further notice to

any party, or further order or other approval of the Bankruptcy Court, or further act or action

under applicable law, regulation, order, or rule, or the vote, consent, authorization, or approval of

any Person, the Special Warrant Agreement is approved and shall be valid and binding on the

Reorganized Debtors and all holders of Special Warrants issued pursuant to the Plan.

P.     Distributions.

       130.    All distributions pursuant to the Plan shall be made in accordance with Article VI

of the Plan, and such methods of distribution are approved. The Reorganized Debtors shall have

no duty or obligation to make distributions to any Holder of an Allowed Claim or Allowed

Interest unless and until such Holder executes and delivers, in a form acceptable to the

Reorganized Debtors, all Plan Documents applicable to such distributions.

Q.     Retained Assets.

       131.    To the extent that the retention by the Debtors of assets held immediately prior to

emergence in accordance with the Plan is deemed, in any instance, to constitute a “transfer” of

property, such transfer of property to the Debtors (a) is or shall be a legal, valid, and effective

transfer of property; (b) vests or shall vest the Debtors with good title to such property, free and

clear of all liens, charges, Claims, encumbrances, or interests, except as expressly provided in the

Plan or this Confirmation Order; (c) does not and shall not constitute an avoidable transfer under

the Bankruptcy Code or under applicable nonbankruptcy law; and (d) does not and shall not




                                                 61
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 62 of 97



subject the Debtors to any liability by reason of such transfer under the Bankruptcy Code or

under applicable nonbankruptcy law, including by laws affecting successor or transferee liability.

R.     Treatment of Executory Contracts and Unexpired Leases.

       132.       Rejection of Executory Contracts and Unexpired Leases as set forth in Article

V.A is hereby authorized.       Assumption (or assumption and assignment) of the Executory

Contracts and Unexpired Leases listed in the Assumed Executory Contract and Unexpired Lease

List is hereby authorized. Any provisions in any Executory Contract or Unexpired Lease that

prohibit or condition the assumption and assignment of any such Executory Contract or

Unexpired Lease (including any “change of control” provision) or allow the party to any such

Executory Contract or Unexpired Lease to terminate, recapture, impose any penalty, condition

renewal or extension, or modify any term or condition upon the assumption and assignment of

any such Executory Contract or Unexpired Lease (including any “change of control” provision),

constitute unenforceable anti-assignment provisions that are void and of no force and effect, and

all other requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption and assignment of any such Executory Contract or Unexpired Lease have

been satisfied.

       133.       Unless a party to an Executory Contract or Unexpired Lease being assumed

(or assumed and assigned) under the Plan has timely objected to the cure costs identified in the

Assumed Executory Contract and Unexpired Lease List and any amendments thereto, as

applicable, the Debtors shall pay such cure costs in accordance with the terms of the Plan. The

assumption and assignment of any Executory Contract or Unexpired Lease, pursuant to the Plan

or otherwise, shall result in the full release and satisfaction of any Claims or defaults, whether

monetary or nonmonetary, including defaults of provisions restricting the change in control or

ownership interest composition or other bankruptcy-related defaults, arising under any assumed


                                                62
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 63 of 97



Executory Contract or Unexpired Lease at any time prior to the effective date of assumption

and/or assignment.    Any disputed cure costs shall be determined in accordance with the

procedures set forth in Article V.D of the Plan, and applicable bankruptcy and

nonbankruptcy law.

       134.    Any Executory Contract or Unexpired Lease that is subject to an unresolved

objection to the assumption (or assumption and assignment) of such Executory Contract or

Unexpired Lease that is pending as of the Effective Date will not be assumed (or assumed and

assigned) until entry of a Final Order resolving the dispute and approving the assumption (or

assumption and assignment) of such Executory Contract or Unexpired Lease or as may be agreed

upon by the Debtors or the Reorganized Debtors and the counterparty; provided that after the

Effective Date, the Reorganized Debtors may settle any dispute regarding the amount of any cure

cost without any further notice to any party or any action, order, or approval of the Bankruptcy

Court; provided, further, that notwithstanding anything to the contrary in the Plan, the Debtors or

the Reorganized Debtors, as applicable, shall have the right to either reject or nullify the

assumption (or assumption and assignment) of any Executory Contract or Unexpired Lease

within forty-five days after the entry of a Final Order resolving an objection to assumption,

determining the cure cost under an Executory Contract or Unexpired Lease that was subject to a

dispute, or resolving any request for adequate assurance of future performance required to

assume such Executory Contract or Unexpired Lease.

       135.    With respect to each Executory Contract or Unexpired Lease to be assumed and

assigned under the Plan (if any): (a) the applicable assignee of such Executory Contract or

Unexpired Lease has provided adequate assurance of future performance under the relevant

Executory Contract or Unexpired Lease within the meaning of sections 365(b)(1)(C) and




                                                63
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 64 of 97



365(f)(2)(B) of the Bankruptcy Code; and (b) the applicable assignee of such Executory Contract

or Unexpired Lease shall be deemed to be substituted for the Debtors as a party to the applicable

Executory Contract or Unexpired Lease and the Debtors and the Reorganized Debtors shall be

relieved, pursuant to section 365(k) of the Bankruptcy Code, from any further liability under

such Executory Contract or Unexpired Lease.

       136.    Pursuant to Article V.C of the Plan, Proofs of Claim with respect to Claims

arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be filed with

the Bankruptcy Court within thirty days of the later of (a) the date of entry of this Confirmation

Order, or (b) the date of entry of any other order of the Bankruptcy Court approving such

rejection. Any Claims arising from the rejection of an Executory Contract or Unexpired Lease

not filed within such time will be automatically disallowed, forever barred from assertion, and

shall not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates,

or property of the foregoing parties, without the need for any objection by the Debtors or the

Reorganized Debtors, as applicable, or further notice to, or action, order, or approval of this

Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the

Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,

notwithstanding anything in the Schedules or a Proof of Claim to the contrary.

S.     Indemnification Provisions.

       137.    On and as of the Effective Date, the Indemnification Provisions will be assumed

by the Debtors, and shall be reinstated and remain intact, irrevocable, and shall survive the

Effective Date, and the New Corporate Governance Documents shall provide for

indemnification, defense, reimbursement, and limitation of liability of, and advancement of fees

and expenses to, the Debtors’ and the Reorganized Debtors’ current and former directors, equity

holders, managers, officers, members, employees, attorneys, accountants, investment bankers,


                                                64
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 65 of 97



and other Professionals to the fullest extent permitted by law and at least to the same extent as

provided under the Indemnification Provisions against any Cause of Action whether direct or

derivative, liquidated or unliquidated, fixed or contingent, disputed or undisputed, matured or

unmatured, known or unknown, foreseen or unforeseen, asserted or unasserted; provided that the

Reorganized Debtors shall not indemnify any Person for any Cause of Action arising out of or

related to any act or omission that is a criminal act or constitutes actual fraud, gross negligence,

bad faith, or willful misconduct. The Reorganized Debtors shall not amend or restate their

respective governance documents before, on, or after the Effective Date to terminate or

materially adversely affect any of the Reorganized Debtors’ obligations to provide such rights to

indemnification, defense, reimbursement, limitation of liability, or advancement of fees and

expenses. Entry of this Confirmation Order constitutes the Bankruptcy Court’s approval of the

Debtors’ foregoing assumption of each of the Indemnification Provisions.

T.     Post-Emergence Equity Incentive Program.

       138.    The Post-Emergence Equity Incentive Program is hereby approved in its entirety

and shall be adopted by the New Boards and implemented by the Reorganized Debtors as of the

Effective Date without any further action by the Bankruptcy Court.

U.     Exemption from Transfer Taxes.

       139.    To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any

transfers of property pursuant to, in contemplation of, or in connection with the Plan shall not be

subject to any stamp tax, document recording tax, conveyance fee, intangibles, mortgage tax, real

estate transfer tax, mortgage recording tax, sales or use tax, Uniform Commercial Code filing or

recording fee, regulatory filing or recording fee, or other similar tax or governmental assessment,

and this Confirmation Order hereby directs the appropriate state or local governmental officials

or agents to forgo the collection of any such tax or governmental assessment and accept for filing


                                                65
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 66 of 97



and recordation any of the foregoing instruments or other documents pursuant to such transfers

of property without the payment of any such tax, recordation fee, or governmental assessment.

Such exemption specifically applies, without limitation, to: (a) the creation, modification,

consolidation, or recording of any mortgage, deed of trust, Lien, or other security interest, or the

securing of additional indebtedness by such or other means; (b) the making, assignment, or

recording of any lease or sublease; (c) any Restructuring Transaction authorized by the Plan;

(d) and the making or delivery of any deed or other instrument of transfer under, in furtherance

of, or in connection with the Plan, including (w) any merger agreements; (x) agreements of

consolidation, restructuring, disposition, liquidation, or dissolution; (y) bills of sale; or (z)

assignments executed in connection with any Restructuring Transaction occurring under

the Plan.

V.     Governmental Approvals Not Required.

       140.    Except for the FCC Approval and any SEC approvals required in connection with

the CCOH Separation and as otherwise set forth in Section GG below, this Confirmation Order

shall constitute all approvals and consents required, if any, by the laws, rules, or regulations of

any state or any other governmental authority with respect to the implementation or

Consummation of the Plan and the Plan Documents.

W.     Filing and Recording.

       141.    This Confirmation Order is and shall be binding upon and shall govern the acts of

all persons or entities including, without limitation, all filing agents, filing officers, title agents,

title companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

agencies, governmental departments, secretaries of state, federal, state, and local officials, and all

other persons and entities who may be required, by operation of law, the duties of their office, or

contract, to accept, file, register, or otherwise record or release any document or instrument.


                                                  66
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 67 of 97



Each and every federal, state, and local government agency is hereby directed to accept any and

all documents and instruments necessary, useful, or appropriate (including financing statements

under the applicable uniform commercial code) to effectuate, implement, and consummate the

transactions contemplated by the Plan and this Confirmation Order without payment of any

stamp tax or similar tax imposed by state or local law.

X.     Tax Withholding.

       142.    In accordance with the provisions of the Plan and subject to Article VI.D of the

Plan, to the extent applicable, the Reorganized Debtors shall comply with all tax withholding and

reporting requirements imposed on them by any Governmental Unit, and all distributions

pursuant to the Plan shall be subject to such withholding and reporting requirements.

Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors shall be

authorized to take all actions necessary or appropriate to comply with such withholding and

reporting requirements, including liquidating a portion of the distribution to be made under the

Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions

pending receipt of information necessary to facilitate such distributions, or establishing any other

mechanisms they believe are reasonable and appropriate. All Persons holding Claims against

any Debtor shall be required to provide any additional information necessary for the Reorganized

Debtors to comply with all tax withholding and reporting requirements imposed on them by any

Governmental Unit. The Reorganized Debtors reserve the right to allocate any distributions

made under the Plan in compliance with applicable wage garnishments, alimony, child support

and other spousal awards, Liens, and encumbrances.

       143.    Notwithstanding any other provision of the Plan to the contrary, each Holder of an

Allowed Claim or Allowed Interest shall have the sole and exclusive responsibility for the




                                                67
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 68 of 97



satisfaction and payment of any tax obligations imposed by any Governmental Unit on account

of such distribution.

Y.     Discharge of Claims and Termination of Interests; Compromise and Settlement of
       Claims, Interests, and Controversies.

       144.    Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise

specifically provided in the Plan, this Confirmation Order, or in any contract, instrument, or

other agreement or document created pursuant to the Plan, including the Plan Documents, the

distributions, rights, and treatment that are provided in the Plan shall be in complete satisfaction,

discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany

Claims resolved or compromised after the Effective Date by the Reorganized Debtors), Interests,

and Causes of Action of any nature whatsoever, including any interest accrued on Claims or

Interests from and after the Petition Date, whether known or unknown, against, liabilities of,

Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or

properties, regardless of whether any property shall have been distributed or retained pursuant to

the Plan on account of such Claims and Interests, including demands, liabilities, and Causes of

Action that arose before the Effective Date, any contingent or non-contingent liability on account

of representations or warranties issued on or before the Effective Date, and all debts of the kind

specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or

not: (a) a Proof of Claim based upon such debt, right, or Interest is filed or deemed filed

pursuant to section 501 of the Bankruptcy Code; (b) a Claim is listed on the Debtors’ Schedules;

(c) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502

of the Bankruptcy Code; or (d) the Holder of such a Claim or Interest has accepted the Plan.

Any default or “event of default” by the Debtors or Affiliates with respect to any Claim or

Interest that existed immediately before or on account of the Filing of the Chapter 11 Cases shall



                                                 68
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 69 of 97



be deemed cured (and no longer continuing) as of the Effective Date. This Confirmation Order

shall be a judicial determination of the discharge of all Claims and Interests, subject to the

Effective Date occurring.

       145.    Pursuant to Bankruptcy Rule 9019 and section 1123(b)(3) of the Bankruptcy

Code and in consideration for the classification, distributions, releases, and other benefits

provided pursuant to the Plan, on the Effective Date, the provisions of the Plan shall constitute a

good faith compromise and settlement of all Claims, Causes of Action, Interests, controversies,

or issues relating to the contractual, equitable, legal, and subordination rights that a Holder of a

Claim or Interest may have with respect to any Allowed Claim or Allowed Interest, or any

distribution to be made on account of such Allowed Claim or Allowed Interest.

       146.    The Plan’s provisions for the allowance, classification, and treatment of all

Allowed Claims against and Allowed Interests in the Debtors and the respective distribution and

treatments under the Plan shall be deemed to take into account and conform to the relative

priority and rights of the Claims and Interests in each Class in connection with any contractual,

legal, and equitable subordination rights relating thereto, whether arising under general

principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.

       147.    Upon the Effective Date, all ongoing litigation against the Debtors or any other

party to these Chapter 11 Cases, including any adversary proceedings and contested matters in

the Chapter 11 Cases (and related motions) pending as of the Confirmation Date (including but

not limited to Wilmington Savings Fund Society, FSB, et al. v. iHeartCommunications, Inc., et

al., Adv. Proc. No. 18-03052, Wilmington Savings Fund Society, FSB, et al. v. Bain Capital, LP,

et al., Adv. Proc. No. 18-03287, the Standing Motion, and the Disputed ABL Claims Objection)

shall be deemed dismissed with respect to all parties thereto, with prejudice and in their entirety.




                                                 69
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 70 of 97



Z.     The Releases, Injunction, Exculpation, and Related Provisions Under the Plan.

       148.    The following releases, injunctions, exculpations, and related provisions, as set

forth in Article VIII of the Plan and excerpted below, are incorporated herein in their entirety, are

hereby approved and authorized in all respects, are so ordered, and shall be immediately

effective on the Effective Date without further order or action on the part of this Bankruptcy

Court or any other party:

       a.      Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy
               Code, on and after the Effective Date, in exchange for good and valuable
               consideration, including the obligations of the Debtors under the Plan and
               the contributions of the Released Parties to facilitate and implement the Plan,
               to the fullest extent permissible under applicable law, as such law may be
               extended or integrated after the Effective Date, each Released Party is
               deemed conclusively, absolutely, unconditionally, irrevocably, and forever
               released and discharged by each and all of the Debtors, the Reorganized
               Debtors, and their Estates, in each case on behalf of themselves and their
               respective successors, assigns, and representatives, and any and all other
               entities who may purport to assert any Cause of Action, directly or
               derivatively, by, through, for, or because of the foregoing entities, from any
               and all Causes of Action, including any derivative claims asserted or
               assertable on behalf of any of the Debtors, that the Debtors, the Reorganized
               Debtors, or their Estates or Affiliates, as applicable, would have been legally
               entitled to assert in its own right (whether individually or collectively) or on
               behalf of the Holder of any Claim against, or Interest in, a Debtor or other
               Entity, based on or relating to, or in any manner arising from, in whole or in
               part, the Debtors, the Debtors’ capital structure, the assertion or
               enforcement of rights and remedies against the Debtors, the Debtors’ in- or
               out-of-court restructuring efforts, intercompany transactions between or
               among the Debtors and/or their Affiliates, the purchase, sale, or rescission of
               the purchase or sale of any Security of the Debtors or the Reorganized
               Debtors, the subject matter of, or the transactions or events giving rise to,
               any Claim or Interest that is treated in the Plan, the business or contractual
               arrangements between any Debtor and any Released Party, the Term Loan
               Credit Agreement Documents, the Notes and Notes Indentures, the Chapter
               11 Cases and related adversary proceedings, the formulation, preparation,
               dissemination, negotiation, filing, or consummation of the Restructuring
               Support Agreement, the Disclosure Statement, the DIP Credit Agreement
               Documents, the New ABL Credit Agreement Documents, the Plan, or any
               Restructuring Transaction, contract, instrument, release, or other agreement
               or document created or entered into in connection with the Restructuring
               Support Agreement, the Disclosure Statement, the DIP Credit Agreement
               Documents, the New ABL Credit Agreement Documents, or the Plan, the


                                                 70
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 71 of 97



       filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
       Consummation, the administration and implementation of the Plan,
       including providing any legal opinion requested by any Entity regarding any
       transaction, contract, instrument, document, or other agreement
       contemplated by the Plan or the reliance by any Released Party on the Plan
       or the Confirmation Order in lieu of such legal opinion, the issuance or
       distribution of securities pursuant to the Plan, or the distribution of property
       under the Plan or any other related agreement, or upon any other related act
       or omission, transaction, agreement, event, or other occurrence taking place
       on or before the Effective Date, including the claims and causes of action
       asserted in the Texas Litigation and the CCOH Litigation. Notwithstanding
       anything to the contrary in the foregoing, the releases set forth above do not
       release any obligations of any Entity arising after the Effective Date under
       the Plan, the Confirmation Order, any Restructuring Transaction, or any
       document, instrument, or agreement (including those set forth in the Plan
       Supplement) executed to implement the Plan.

 b.    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
       approval, pursuant to section 1123(b) and Bankruptcy Rule 9019, of the
       releases described in this Article VIII.B by the Debtors, which includes by
       reference each of the related provisions and definitions contained in this
       Plan, and further, shall constitute the Bankruptcy Court’s finding that each
       release described in this Article VIII.B is: (1) in exchange for the good and
       valuable consideration provided by the Released Parties; (2) a good-faith
       settlement and compromise of such Causes of Action; (3) in the best interests
       of the Debtors and all Holders of Claims and Interests; (4) fair, equitable,
       and reasonable; (5) given and made after due notice and opportunity for
       hearing; (6) a sound exercise of the Debtors’ business judgment; and (7) a
       bar to any of the Debtors or Reorganized Debtors or their respective Estates
       asserting any Cause of Action related thereto, of any kind, against any of the
       Released Parties or their property.

 c.    Releases by Holders of Claims and Interests. On and after the Effective
       Date, in exchange for good and valuable consideration, including the
       obligations of the Debtors under the Plan and the contributions of the
       Released Parties to facilitate and implement the Plan, to the fullest extent
       permissible under applicable law, as such law may be extended or integrated
       after the Effective Date, each of the Releasing Parties is deemed to have
       conclusively, absolutely, unconditionally, irrevocably, and forever released
       and discharged each Debtor, Reorganized Debtor, and Released Party from
       any and all Causes of Action, including any derivative claims asserted or
       assertable on behalf of any of the Debtors, the Reorganized Debtors, or their
       Estates or Affiliates, as applicable, that such Entity would have been legally
       entitled to assert in its own right (whether individually or collectively) or on
       behalf of the Holder of any Claim against, or Interest in, a Debtor or other
       Entity, based on or relating to, or in any manner arising from, in whole or in
       part, the Debtors, the Debtors’ capital structure, the assertion or


                                      71
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 72 of 97



       enforcement of rights and remedies against the Debtors, the Debtors’ in- or
       out-of-court restructuring efforts, intercompany transactions between or
       among the Debtors and/or their Affiliates, the purchase, sale, or rescission of
       the purchase or sale of any Security of the Debtors or the Reorganized
       Debtors, the subject matter of, or the transactions or events giving rise to,
       any Claim or Interest that is treated in the Plan, the business or contractual
       arrangements between any Debtor and any Released Party, the Term Loan
       Credit Agreement Documents, the Notes and Notes Indentures, the Chapter
       11 Cases and related adversary proceedings, the formulation, preparation,
       dissemination, negotiation, filing, or consummation of the Restructuring
       Support Agreement, the Disclosure Statement, the DIP Credit Agreement
       Documents, the New ABL Credit Agreement Documents, the Plan, or any
       Restructuring Transaction, contract, instrument, release, or other agreement
       or document created or entered into in connection with the Restructuring
       Support Agreement, the Disclosure Statement, the DIP Credit Agreement
       Documents, the New ABL Credit Agreement Documents, or the Plan, the
       filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
       Consummation, the administration and implementation of the Plan,
       including providing any legal opinion requested by any Entity regarding any
       transaction, contract, instrument, document, or other agreement
       contemplated by the Plan or the reliance by any Released Party on the Plan
       or the Confirmation Order in lieu of such legal opinion, the issuance or
       distribution of securities pursuant to the Plan, or the distribution of property
       under the Plan or any other related agreement, or upon any other related act
       or omission, transaction, agreement, event, or other occurrence taking place
       on or before the Effective Date, including the claims and causes of action
       asserted in the Texas Litigation and the CCOH Litigation. Notwithstanding
       anything to the contrary in the foregoing, the releases set forth above do not
       release any obligations of any Entity arising after the Effective Date under
       the Plan, the Confirmation Order, any Restructuring Transaction, or any
       document, instrument, or agreement (including those set forth in the Plan
       Supplement) executed to implement the Plan.

 d.    Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
       approval, pursuant to Bankruptcy Rule 9019, of the releases described in this
       Article VIII.C, which includes by reference each of the related provisions
       and definitions contained in this Plan, and further, shall constitute the
       Bankruptcy Court’s finding that each release described in this Article VIII.C
       is: (1) in exchange for the good and valuable consideration provided by the
       Released Parties; (2) a good-faith settlement and compromise of such Causes
       of Action; (3) in the best interests of the Debtors and all Holders of Claims
       and Interests; (4) fair, equitable, and reasonable; (5) given and made after
       due notice and opportunity for hearing; (6) a sound exercise of the Debtors’
       business judgment; and (7) a bar to any of the Releasing Parties or the
       Debtors or Reorganized Debtors or their respective Estates asserting any
       Cause of Action related thereto, of any kind, against any of the Released
       Parties or their property.


                                      72
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 73 of 97



 e.    Exculpation. Notwithstanding anything herein to the contrary, and upon
       entry of the Confirmation Order, no Exculpated Party shall have or incur,
       and each Exculpated Party is released and exculpated from, any liability to
       any holder of a Cause of Action, Claim, or Interest for any act or omission in
       connection with, relating to, or arising out of, the Chapter 11 Cases, the
       formulation,     preparation,     dissemination,   negotiation,    filing,   or
       consummation of the Restructuring Support Agreement, the Disclosure
       Statement, the DIP Credit Agreement Documents, the ABL Credit
       Agreement Documents, the Plan, or any Restructuring Transaction, contract,
       instrument, release, or other agreement or document created or entered into
       in connection with the Restructuring Support Agreement, the Disclosure
       Statement, the DIP Credit Agreement Documents, the ABL Credit
       Agreement Documents, the Plan, the filing of the Chapter 11 Cases, the
       pursuit of Confirmation, the pursuit of Consummation, the administration
       and implementation of the Plan, including providing any legal opinion
       requested by any Entity regarding any transaction, contract, instrument,
       document, or other agreement contemplated by the Plan or the reliance by
       any Exculpated Party on the Plan or the Confirmation Order in lieu of such
       legal opinion, the issuance or distribution of securities pursuant to the Plan
       or the distribution of property under the Plan or any other agreement
       (whether or not such issuance or distribution occurs following the Effective
       Date), negotiations regarding or concerning any of the foregoing, or the
       administration of the Plan or property to be distributed hereunder, except
       for Causes of Action related to any act or omission that is determined by
       Final Order to have constituted actual fraud, willful misconduct, or gross
       negligence, but in all respects such Entities shall be entitled to reasonably
       rely upon the advice of counsel with respect to their duties and
       responsibilities pursuant to the Plan. The Exculpated Parties have, and upon
       Consummation of the Plan shall be deemed to have, participated in good
       faith and in compliance with the applicable laws with regard to the
       solicitation of votes and distribution of consideration pursuant to the Plan
       and, therefore, are not, and on account of such distributions shall not be,
       liable at any time for the violation of any applicable law, rule, or regulation
       governing the solicitation of acceptances or rejections of the Plan or such
       distributions made pursuant to the Plan.

 f.    Injunction. Except as otherwise expressly provided in the Plan, the
       Confirmation Order, or for obligations issued or required to be paid
       pursuant to the Plan or the Confirmation Order, all Entities who have held,
       hold, or may hold Claims, Interests, or Causes of Action that have been
       released, discharged, or are subject to exculpation are permanently enjoined
       and precluded, from and after the Effective Date, from taking any of the
       following actions against, as applicable, the Debtors, the Reorganized
       Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or
       continuing in any manner any action or other proceeding of any kind on
       account of or in connection with or with respect to any such Claims,
       Interests, or Causes of Action; (2) enforcing, attaching, collecting, or


                                      73
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 74 of 97



       recovering by any manner or means any judgment, award, decree, or order
       against such Entities on account of or in connection with or with respect to
       any such Claims, Interests, or Causes of Action; (3) creating, perfecting, or
       enforcing any Lien, Claim, or encumbrance of any kind against such Entities
       or the property or the estates of such Entities on account of or in connection
       with or with respect to any such Claims, Interests, or Causes of Action; (4)
       asserting any right of setoff, subrogation, or recoupment of any kind against
       any obligation due from such Entities or against the property of such Entities
       on account of or in connection with or with respect to any such Claims,
       Interests, or Causes of Action, unless such Holder has Filed a motion
       requesting the right to perform such setoff on or before the Effective Date,
       and notwithstanding any indication in any Proof of Claim or Proof of
       Interest or otherwise that such Holder asserts, has, or intends to preserve any
       right of setoff pursuant to applicable law or otherwise; and (5) commencing
       or continuing in any manner any action or other proceeding of any kind
       against such Entities on account of or in connection with or with respect to
       any such Claims, Interests, or Causes of Action released, settled, or
       compromised pursuant to the Plan.

 g.    Upon entry of the Confirmation Order, all Holders of Claims and Interests
       and their respective current and former directors, managers, officers,
       principals, predecessors, successors, employees, agents, and direct and
       indirect Affiliates shall be enjoined from taking any actions to interfere with
       the implementation or Consummation of the Plan. Each Holder of an
       Allowed Claim or Allowed Interest, as applicable, by accepting, or being
       eligible to accept, distributions under or Reinstatement of such Claim or
       Interest, as applicable, pursuant to the Plan, shall be deemed to have
       consented to the injunction provisions set forth in this Article VIII.E.

 h.    Release of Liens. Except as otherwise provided in the Plan, the Plan
       Supplement, the New Debt Documents, the New ABL Credit Agreement
       Documents, or any contract, instrument, release, or other agreement or
       document created pursuant to the Plan or the Confirmation Order, on the
       Effective Date, and concurrently with the applicable distributions made
       pursuant to the Plan, all mortgages, deeds of trust, Liens, pledges, or other
       security interests against any property of the Estates (other than, solely in the
       event that the Allowed DIP Claims become Converted DIP Claims, the
       Continuing Liens and the Liens securing the Contingent DIP Obligations)
       shall be fully released, settled, compromised, and discharged, and all of the
       right, title, and interest of any holder of such mortgages, deeds of trust,
       Liens, pledges, or other security interests against any property of the Debtors
       shall automatically revert to the applicable Debtor or Reorganized Debtor, as
       applicable, and their successors and assigns, in each case, without any
       further approval or order of the Bankruptcy Court and without any action
       or Filing being required to be made by the Debtors. Any Holder of such
       Secured Claim (and the applicable agents for such Holder) shall be
       authorized and directed to release any collateral or other property of any


                                      74
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 75 of 97



              Debtor (including any cash collateral and possessory collateral) held by such
              Holder (and the applicable agents for such Holder), and to take such actions
              as requested by the Debtors or Reorganized Debtors to evidence the release
              of such Lien, including the execution, delivery, and filing or recording of
              such documents evidencing such releases. The presentation or filing of the
              Confirmation Order to or with any local, state, federal, or foreign agency or
              department shall constitute good and sufficient evidence of, but shall not be
              required to effect, the termination of such Liens.

AA.    Post-Confirmation Notices, Professional Compensation, and Bar Dates.

       149.   In accordance with Bankruptcy Rules 2002 and 3020(c), no later than seven days

after the Effective Date, the Reorganized Debtors must cause notice of Confirmation and

occurrence of the Effective Date (the “Notice of Confirmation”) to be served by United States

mail, first-class postage prepaid, by hand, or by overnight courier service to all parties served

with the Confirmation Hearing Notice. To supplement the notice procedures described in the

preceding sentence, no later than fourteen days after the Effective Date, the Reorganized Debtors

must cause the Notice of Confirmation, modified for publication, to be published on one

occasion in USA Today. Mailing and publication of the Notice of Confirmation in the time and

manner set forth in this paragraph will be good, adequate, and sufficient notice under the

particular circumstances and in accordance with the requirements of Bankruptcy Rules 2002 and

3020(c). No further notice is necessary.

       150.   The Notice of Confirmation will have the effect of an order of the Bankruptcy

Court, will constitute sufficient notice of the entry of this Confirmation Order to filing and

recording officers, and will be a recordable instrument notwithstanding any contrary provision of

applicable nonbankruptcy law.

       151.   Professionals or other Entities asserting a Professional Fee Claim for services

rendered before the Confirmation Date must file an application for final allowance of such

Professional Fee Claim no later than sixty days after the Effective Date. The Reorganized



                                               75
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 76 of 97



Debtors shall pay Professional Fee Claims in Cash in the amount this Bankruptcy Court allows,

including from the Professional Fee Escrow Account, which the Debtors will establish in trust

for the Professionals and fund with Cash equal to the Professional Fee Escrow Amount on the

Effective Date and otherwise in accordance with the Plan.

       152.   Except as otherwise provided in the Plan, requests for payment of Administrative

Claims, other than Administrative Claims arising under section 503(b)(9) of the Bankruptcy

Code, which were required to be filed by the Bar Date, must be filed no later than the

Administrative Claims Bar Date. Holders of Administrative Claims that are required to file and

serve a request for such payment of such Administrative Claims that do not file and serve such a

request by the Administrative Claims Bar Date shall be forever barred, estopped, and enjoined

from asserting such Administrative Claims against the Debtors, the Reorganized Debtors or their

property, and such Administrative Claims shall be deemed discharged as of the Effective Date

without the need for any objection from the Reorganized Debtors or any action by the

Bankruptcy Court.

BB.    Reports.

       153.   After the Effective Date, the Reorganized Debtors shall have no obligation to file

with the Bankruptcy Court or serve on any parties reports that the Debtors were obligated to file

under the Bankruptcy Code or a Bankruptcy Court order, including monthly operating reports

(even for those periods for which a monthly operating report was not filed prior to the Effective

Date); provided, however, that the Reorganized Debtors will comply with the U.S. Trustee’s

quarterly reporting requirements. Through the Effective Date, the Debtors will file such reports

as are required under the Bankruptcy Local Rules.




                                               76
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 77 of 97



CC.    DIP Claims.

       154.    As of the Effective Date, all Holders of Allowed DIP Claims shall (a) to the extent

clause (b) below does not apply, receive payment in full in Cash of their Allowed DIP Claims

from the Debtors, at which time all Liens and security interests granted to secure such obligations

shall be automatically terminated and of no further force and effect without any further notice to

or action, order, or approval of the Bankruptcy Court or any other Entity or (b) solely in the event

that the conditions precedent set forth on Annex I of the New ABL Credit Agreement Term Sheet

shall have been satisfied prior to or contemporaneously with the Effective Date or validly waived,

have their Allowed DIP Claims converted into New ABL Indebtedness on a dollar-for-dollar

basis in accordance with the Plan, the terms of the New ABL Credit Agreement (under clause (i)

of the definition set forth in the Plan), the New ABL Credit Agreement Term Sheet and the DIP

Credit Agreement (including, without limitation, Section 2.18), and the Holders of such

Converted DIP Claims shall upon such conversion become New ABL Credit Agreement

Lenders.

       155.    Notwithstanding anything to the contrary in the Plan or this Confirmation Order

(including, for the avoidance of doubt, Articles VIII.B and VIII.C of the Plan and Section Z of

this Confirmation Order), (a) any Contingent DIP Obligations that do not receive the treatment

above shall survive the Effective Date, shall not be discharged or released pursuant to the Plan or

this Confirmation Order, and, solely in the event that the Allowed DIP Claims become

Converted DIP Claims, shall continue to be secured by all liens and security interests granted to

secure the obligations arising under the New ABL Credit Agreement; and (b) the DIP Facilities

and the DIP Credit Agreement Documents shall continue in full force and effect after the

Effective Date with respect to any obligations thereunder governing (i) the Contingent DIP

Obligations and (ii) the relationships among the DIP Agent and the DIP Lenders, as applicable,


                                                77
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 78 of 97



including but not limited to, those provisions relating to the rights of the DIP Agent and the DIP

Lenders to expense reimbursement, indemnification and other similar amounts (either from the

Debtors or the DIP Lenders), reinstatement obligations pursuant to Section 10.28 of the DIP

Credit Agreement, and any provisions that may survive termination or maturity of the DIP

Facilities in accordance with the terms thereof.     After the Effective Date, the Reorganized

Debtors shall continue to reimburse the DIP Agent and the DIP Lenders for any reasonable fees

and expenses (including reasonable and documented legal fees and expenses) incurred by the DIP

Agent and the DIP Lenders after the Effective Date that survive termination or maturity of the

DIP Facilities in accordance with the terms thereof. The Reorganized Debtors shall pay all of the

amounts that may become payable to the DIP Agent or any of the DIP Lenders under any of the

foregoing provisions in accordance with the terms of the DIP Credit Agreement Documents.

DD.    Taxing Authorities.

       156.    Notwithstanding anything to the contrary in the Plan or this Confirmation Order,

the Debtors and the Texas Comptroller of Public Accounts (the "Comptroller") stipulate and

agree that the state franchise tax liabilities set forth in the Comptroller's Claims shall be

determined in accordance with the processes and procedures provided by Texas law in the same

manner as if these Chapter 11 Cases had not been commenced; provided that the tax penalties

included in the Comptroller’s Claims, if Allowed and not otherwise waived by the Comptroller,

shall be classified as General Unsecured Claims. Notwithstanding the foregoing, after the

amount of the Comptroller’s Claims are fixed by a Final Order of the Texas Comptroller or a

Texas state court of competent jurisdiction, or by agreement between the Comptroller and the

Debtors or Reorganized Debtors, as applicable, the Comptroller’s Claims against the Debtors for

state franchise tax liabilities (other than tax penalties) shall be deemed Allowed and classified

and treated as Priority Tax Claims in accordance with Article II.D of the Plan, and the


                                               78
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 79 of 97



Comptroller’s Claims against the Debtors for tax penalties, if any, shall be deemed Allowed and

classified and treated as General Unsecured Claims. For the avoidance of doubt, except as

expressly provided herein, neither the Plan nor this Confirmation Order shall affect or impair any

rights of the Comptroller with regards to franchise tax liabilities of the Debtors’ non-Debtor

Affiliates, and the rights and defenses of the Debtors, their non-Debtor Affiliates, and the

Reorganized Debtors (as applicable) under Texas state law and the Bankruptcy Code with

respect to the foregoing are fully preserved, except as may otherwise be expressly provided

herein.

          157.   Notwithstanding anything to the contrary in the Plan or this Confirmation Order:

(a) any Administrative Claims of the Comptroller or the Mississippi Department of Revenue

(“MDOR”) (including taxes incurred by the Debtors after the Petition Date in accordance with

section 503(b)(1)(B)–(D) of the Bankruptcy Code) will be governed by Article II.A of the Plan;

(b) pursuant to sections 503(b)(1)(B)–(D) of the Bankruptcy Code, the Comptroller or MDOR

are not required to file any Proofs of Claim, request for payment, or other pleading in these

Chapter 11 Cases as a condition for allowance or payment of any Administrative Claims of the

Comptroller or MDOR; (c) the Allowed Priority Tax Claims of the Comptroller and MDOR shall

be governed by Article II.D of the Plan, in accordance with sections 511 and 1129(a)(9)(C) of

the Bankruptcy Code; (d) the Comptroller’s and MDOR’s setoff and recoupment rights under

section 553 of the Bankruptcy Code and applicable nonbankruptcy law are fully preserved;

(e) the rights of the Comptroller and MDOR to pursue any Claims, rights, Causes of Action, or

any other remedy against any non-Debtor party are fully preserved, and the Comptroller and

MDOR shall not be prevented, precluded, or otherwise enjoined from collecting any such

liability from any such non-Debtor party; (f) the Comptroller and MDOR shall be allowed, but




                                                79
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 80 of 97



not required, to amend any timely filed Proofs of Claim to reflect the completion of tax audits,

the filing of unfiled tax returns or any amendment of the Debtors’ or Reorganized Debtors’

previously filed tax returns; and (g) the failure to make a payment to the Comptroller when due

under the Plan shall constitute an event of default (“Event of Default”). If the Reorganized

Debtors fail to cure an Event of Default within twenty days after the Comptroller or MDOR

sends written notice of default by mail, email, or fax to the Debtors or Reorganized Debtors, as

applicable, and their counsel, the Comptroller or MDOR may exercise any and all rights and

remedies available under applicable nonbankruptcy law or seek such other relief as may be

appropriate from the Bankruptcy Court.        The Debtors’ and the Reorganized Debtors’ (as

applicable) rights and defenses under applicable nonbankruptcy law and the Bankruptcy Code

with respect to the foregoing are fully preserved.

       158.    Allowed Secured Tax Claims of Angelina County, Bexar County, Cameron

County, Cleveland ISD, Cypress-Fairbanks ISD, Dallas County, City of El Paso, Fort Bend

County, Frio Hospital District, Harris County, Hays County, Hidalgo County, Houston Liens,

Irving ISD, Jefferson County, Lewisville ISD, City of McAllen, McLennan County, Nueces

County, Pearsall ISD , Rockwall CAD, San Marcos CISD, San Patricio County, Smith County,

Tarrant County, Tom Green CAD, and Victoria County (collectively, the “Taxing Authorities”)

shall be classified in Class 1 and paid in full in Cash (a) within thirty days after the Effective

Date or as soon as reasonably practicable thereafter, or (b) when due according to their terms,

whichever occurs later. The Allowed Secured Tax Claims of the Taxing Authorities shall

include all accrued interest properly charged under applicable nonbankruptcy law through the

date of payment of such Allowed Secured Tax Claims. If the Allowed Secured Tax Claims are

not paid in full within such applicable time period, the Taxing Authorities shall receive equal




                                                80
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 81 of 97



quarterly Cash payments commencing as of the Effective Date or as soon as reasonably

practicable thereafter and continuing for five years, together with interest at the applicable

non-bankruptcy rate.

       159.    The tax liens, including statutory liens and privileges, if any, of the Taxing

Authorities, to the extent that the Taxing Authorities are entitled to such liens, shall be expressly

retained in accordance with applicable nonbankruptcy law with respect to taxes payable under

applicable state law to the Taxing Authorities in the ordinary course of business.

Notwithstanding any provision in the Plan that provides otherwise, the Taxing Authorities are

entitled to amend any timely filed Proofs of Claim to reflect the actual amount of taxes for the

2018 tax year. The Reorganized Debtors shall have 120 days from the Effective Date to object

to the Taxing Authorities’ Secured Tax Claims; otherwise, the Taxing Authorities’ Secured Tax

Claims shall be deemed Allowed Secured Tax Claims in the amount of their filed Proofs

of Claim.

       160.    Should the Debtors or Reorganized Debtors, as applicable, fail to make any

payments to the Taxing Authorities as required in the Plan, the Taxing Authorities shall provide

written notice of such default by mail to the Debtors or Reorganized Debtors, as applicable, and

their counsel advising of such default, and providing the Debtors or Reorganized Debtors, as

applicable, with a period of thirty days to cure such default. In the event that the default is not

cured within thirty days, the Taxing Authorities may, without further order of this Bankruptcy

Court or notice to the Debtors or the Reorganized Debtors, as applicable, pursue all of their

rights and remedies available to them under applicable nonbankruptcy law. The Debtors’ and

the Reorganized Debtors’ (as applicable) rights and defenses under applicable nonbankruptcy

law and the Bankruptcy Code with respect to the foregoing are fully preserved.




                                                 81
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 82 of 97



       161.    The Debtors shall pay all obligations owing to the Travis County Tax

Assessor-Collector (“Travis County”) in the ordinary course of business. Travis County and the

Debtors and Reorganized Debtors (as applicable) retain all rights under applicable

nonbankruptcy law in connection therewith.

EE.    Surety Contracts and Bonds.

       162.    Notwithstanding anything to the contrary in the Plan or this Confirmation Order,

nothing herein shall be deemed to alter, amend, modify, impair or impact Aspen American

Insurance Company’s (“Aspen”) rights, Claims or defenses, at law or in equity, as against CCOH

or any of its subsidiaries (collectively, the “Non-Debtor CCOH Parties”), with respect to any

claim that Aspen has or may have against the Non-Debtor Parties, irrespective of whether any

such claim shall arise prior to Confirmation or at any time thereafter. For the avoidance of

doubt, Aspen shall not be deemed a Releasing Party as defined in or construed under the Plan or

this Confirmation Order.

       163.    Notwithstanding anything to the contrary in the Disclosure Statement, the

Disclosure Statement Supplement, the Plan, the Plan Supplement, this Confirmation Order, any

cure notice, any other document related to any of the foregoing, or any other order of the

Bankruptcy Court (including, without limitation, any other provision that purports to be

preemptory or supervening, grants an injunction or release, confers Bankruptcy Court

jurisdiction, or requires a party to object to or opt out of any releases): (a) on the Effective Date,

(i) the Debtors shall be deemed to have assumed all surety bonds issued for the Debtors or their

Affiliates by the Argo Group, Berkley Surety and/or each of their Affiliates and successors

(collectively, the “Sureties”) and any agreements, documents, or instruments relating thereto

(collectively, the “Surety Agreements”) in their entirety, pursuant to sections 105 and 365 of the

Bankruptcy Code; and (ii) such Surety Agreements shall vest in the Reorganized Debtors; (b) all


                                                 82
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 83 of 97



Surety Agreements (including any and all letters of credit and other collateral and security

provided in relation thereto) and all debts, obligations, and liabilities of the Debtors or their

Affiliates (and, after the Effective Date, of the Reorganized Debtors) thereunder, whether arising

before or after the Effective Date, shall survive and shall not be amended, modified, cancelled,

waived, released, discharged or impaired in any respect; (c) nothing shall alter, modify, amend,

affect, impair or prejudice the legal, equitable or contractual rights, obligations, and defenses of

the Sureties, the Debtors or their Affiliates (or, after the Effective Date, the Reorganized

Debtors), or any other individual or entity, as applicable, under any Surety Agreement

(including, but not limited to, (i) any agreement to arbitrate disputes; (ii) any provisions

regarding the provision, maintenance, use, nature, and priority of collateral/security; and (iii) any

provisions regarding indemnity, premium or other obligation of the Debtors or their Affiliates to

pay or reimburse the Sureties therefor); any such rights and obligations shall be determined

under the Surety Agreements and applicable nonbankruptcy law as if the Chapter 11 Cases had

not occurred; (d) nothing alters or modifies the duty, if any, that the Sureties have to pay claims

covered by the surety bonds and the Sureties’ right to seek payment or reimbursement from the

Debtors or their Affiliates (or after the Effective Date, the Reorganized Debtors) or draw on any

collateral or security therefor; (e) the claims of the Sureties arising after the Petition Date

(whether before or after the Effective Date) under the Surety Agreements (i) shall be paid in full

in the ordinary course of business by the Debtors (or after the Effective Date, the Reorganized

Debtors), regardless of when such amounts are or shall become liquidated or due and (ii) shall

not be discharged or released by the Plan or this Confirmation Order or any other order of the

Bankruptcy Court; and (f) the automatic stay of section 362(a) of the Bankruptcy Code and the

injunctions set forth in Article VIII.E of the Plan, if and to the extent applicable, shall be deemed




                                                 83
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 84 of 97



lifted without further order of this Bankruptcy Court, solely to permit: (i) claimants with valid

bond claims against the Sureties under applicable nonbankruptcy law to proceed with their

claims; (ii) the Sureties to administer, handle, defend, settle, and/or pay, in the ordinary course of

business and without further order of this Bankruptcy Court, surety bond claims and all costs in

relation to the foregoing; and to request, obtain and enforce the obligations of the Debtors or

their Affiliates (or the Reorganized Debtors, as applicable) under the Surety Agreements; (iii) the

Sureties to draw against any or all of the collateral or security provided by or on behalf of the

Debtors or their Affiliates (or the Reorganized Debtors, as applicable) at any time and to hold the

proceeds thereof as security for the obligations of the Debtors or their Affiliates (or the

Reorganized Debtors, as applicable) and/or apply such proceeds to the obligations of the Debtors

or their Affiliates (or the Reorganized Debtors, as applicable) under the applicable Surety

Agreements, in such order as the Sureties may determine; and (iv) the Sureties to cancel any

surety bonds, and take other actions relating thereto, to the extent permissible under applicable

nonbankruptcy law, and in accordance with the terms of the Surety Agreements. Entry of this

Confirmation Order shall constitute the Bankruptcy Court’s approval of the foregoing.

FF.    Liabilities to the United States.

       164.    Nothing in the Plan or this Confirmation Order releases, discharges, enjoins,

impairs, or otherwise precludes: (a) any liability to the United States that is not a Claim; (b) any

Claim of the United States arising on or after the Effective Date; (c) any rights of setoff or

recoupment of the United States against any of the Debtors, Reorganized Debtors or any other

Entity; or (d) any liability to the United States on the part of any Entity other than the Debtors or

Reorganized Debtors. The United States opts out of the releases in the Plan and is not a

Releasing Party.




                                                 84
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 85 of 97



GG.    Federal Communications Commission Issues.

       165.   For the avoidance of doubt, nothing in the Plan or this Confirmation Order

relieves any Debtor, Reorganized Debtor, or non-Debtor from their obligations to comply with

any applicable provision of the Communications Act, and the rules, regulations, and orders

promulgated thereunder by the FCC. No Debtor, Reorganized Debtor, or non-Debtor shall

transfer or assign a federal license, permit, or authorization issued by the FCC prior to the

issuance of FCC regulatory approval for transfer or assignment of such license, permit, or

authorization pursuant to applicable FCC regulations.

HH.    Audit Rights.

       166.   Notwithstanding anything contained in the Plan or this Confirmation Order, any

Claims and/or Administrative Claims asserted by or against the Debtors with respect to public

performance right license fees paid to Broadcast Music, Inc. (“BMI”) pursuant to (a) the BMI

Radio Station Blanket/Per Program License Agreement dated September 28, 2012, between BMI

and Clear Channel Communications, Inc. (the “License Agreement”), (b) the Group Owner

Rider to that License Agreement (the “Group Owner Rider”), as each were extended by order of

the United States District Court for the Southern District of New York, Case No. 17 Civ. 4 (LLS)

(S.D.N.Y. 2017), and (c) the Interim Fee Agreement between BMI and iHeartMedia, Inc. dated

February 14, 2018 (the “Digital Fee Agreement,” and with the License Agreement and the Group

Owner Rider, the “BMI License Agreements”), for the period beginning January 1, 2017

forward, which fees are subject to retroactive adjustment in accordance with a final order or

settlement of the current litigation pending before Judge Louis L. Stanton in the United States

District Court for the Southern District of New York, captioned Radio Music License Committee,

Inc. v. Broadcast Music, Inc., Case No. 18 Civ. 4420 (LLS) (S.D.N.Y. 2018), shall not be

discharged, impaired, or affected in any way by the releases or discharge provisions set forth in


                                               85
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 86 of 97



the Plan or this Confirmation Order, and all such Claims are expressly preserved. Such Claims,

when liquidated, shall be paid as Cure Claims on or after the Effective Date, and on the Effective

Date the BMI License Agreements shall re-vest in and be fully enforceable by the Debtors and

BMI pursuant to Article V.A of the Plan and Exhibit D of the Plan Supplement.

       167.    SoundExchange Inc. (“SoundExchange”) shall hold an Allowed Cure Claim for

amounts due and owing as of December 11, 2018 in the amount of $593,683.80

(the “Cure Payment”). The Debtors or Reorganized Debtors, as applicable, shall pay the Cure

Payment to SoundExchange within thirty days of the Effective Date of the Plan or such other

time as agreed to by SoundExchange and the Debtors or the Reorganized Debtors. The Debtors

or Reorganized Debtors, as applicable, shall pay all amounts due and owing SoundExchange

after December 11, 2018 in the ordinary course of business and pursuant to 37 C.F.R. §§ 380.2

and 380.10. Upon clearance of the Cure Payment, claim numbers 2675, 2677- 2679, 2681, 2682,

2684, 2686, 2694, 2697- 2699, 2701, 2704 - 2707, 2726, 2740, 2742, 2744 - 2746, 2748 - 2757,

2802, 2804, 2807, 2809, 2929 and 2831 shall be deemed withdrawn by SoundExchange;

provided, however, that (a) nothing in the Plan or this Confirmation Order shall affect, modify,

diminish, enhance, or impair the auditing payments and distribution rights, defenses, and

obligations of SoundExchange, the Debtors, the Reorganized Debtors, or any third party as set

forth in 74 Fed. Reg. 9293, 9301 (Mar. 3, 2009), 37 C.F.R. § 380.15 (2015), and 37 C.F.R §

380.6 (2017) with respect to audits (the “Audit Claims”) of calendar years 2011 to 2013 and for

the period beginning on or after January 1, 2015 (the “Audit Years”) and (b) the Audit Claims

for audits of the Audit Years shall not be discharged, impaired, or affected in any way by the

releases or discharge provisions set forth in the Plan or this Confirmation Order, and all such

Audit Claims are expressly preserved.




                                               86
        Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 87 of 97



         168.     Notwithstanding anything in the Plan or this Confirmation Order to the contrary,

nothing in the Plan or this Confirmation Order will function to, or be deemed to, relinquish,

waive, release, extinguish, discharge, affect, or otherwise impair Sony Music Entertainment’s

(“SME”) rights under the Framework Digital Distribution Agreement, effective as of September

19, 2016, as amended, by and between SME and iHeartCommunications, Inc., including but not

limited to SME’s right to audit as set forth in such agreement, and its right to assert any Claim

for any underpayments or shortfalls identified in any such audit.

II.      Assumption of the SAG-AFTRA Collective Bargaining Agreements.

         169.     The Debtors agree that, pursuant to the assumption of all of their obligations

under           the     collective      bargaining      agreements       with       SAG-AFTRA

(the “Collective Bargaining Agreements”), the Debtors or the Reorganized Debtors, as

applicable, shall pay in the ordinary course all obligations arising under the Collective

Bargaining Agreements, whether such obligations accrued or arose prior to the Effective Date,

which shall include processing and paying any arbitral awards entered in any grievance filed

prior to the Effective Date, and that SAG-AFTRA is not required to take any further action in

relation to the bankruptcy or Bankruptcy Court in regard to SAG-AFTRA’s Cure Claim.

JJ.      Assumption of Denver Broncos Agreements

         170.     Notwithstanding any rights granted to the Debtors under the Plan, the Debtors

agree to waive any and all rights to reject any contractual agreements between the Debtors and

PDB Sports, LTD (D/B/A Denver Broncos Football Club) (the “Broncos”) following the

Effective Date. Furthermore, and subject to the occurrence of the Effective Date, the Debtors

agree to assume all contractual agreements between the Debtors and the Broncos and to cure any

outstanding defaults to the extent required under section 365 of the Bankruptcy Code.




                                                 87
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 88 of 97



KK.    Cancellation of Notes, Instruments, Certificates, and Other Documents.

       171.    Except to the extent provided in this Confirmation Order, the Plan Documents, or

the Plan, including in Article IV.Q thereof, all notes, bonds, indentures, Certificates, Securities,

shares, purchase rights, options, warrants, collateral agreements, subordination agreements,

intercreditor agreements, or other instruments or documents directly or indirectly evidencing,

creating, or relating to any indebtedness or obligations of, or ownership interest in, the Debtors

giving rise to any rights or obligations relating to Claims against or Interests in the Debtors

(except with respect to any Claim or Interest that is Reinstated pursuant to the Plan) shall be

deemed cancelled, discharged, surrendered, and of no force and effect, without any need for a

Holder to take further action with respect thereto, on the Effective Date without further act or

action under any applicable agreement, law, regulation, order, or rule and any and all obligations

or liabilities of the Debtors under such documents, agreements, or instruments evidencing such

Claims and Interests shall be discharged.

LL.    Return of Deposits.

       172.    All utilities, including any Person who received a deposit or other form of

“adequate assurance” of performance pursuant to section 366 of the Bankruptcy Code during the

Chapter 11 Cases (collectively, the “Deposits”), whether pursuant to the Order (I) Approving the

Debtors' Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting

Utility Providers from Altering, Refusing, or Discontinuing Services, (III) Approving the

Debtors' Proposed Procedures for Resolving Additional Assurance Requests, and (IV) Granting

Related Relief [Docket No. 111] or otherwise, including, electricity, natural gas, water and

sewage, telecommunications, internet, cable, and other similar services, are directed to return

such Deposits to the Reorganized Debtors, either by setoff against postpetition indebtedness or




                                                88
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 89 of 97



by Cash refund, within thirty days following the Effective Date, and as of the Effective Date,

such Persons are not entitled to make requests for or receive additional Deposits.

MM. Effect of Confirmation Order on Other Orders.

       173.    Unless expressly provided for herein, nothing in the Plan or this Confirmation

Order shall affect any orders entered in the Chapter 11 Cases pursuant to section 365 of the

Bankruptcy Code or Bankruptcy Rule 9019.

NN.    Inconsistency.

       174.    In the event of any inconsistency between the Plan (including the Plan

Supplement) and this Confirmation Order, this Confirmation Order shall govern. To the extent

any provision of any final Plan Supplement document may conflict or is inconsistent with any

provision in the Plan, the terms of the final Plan Supplement document shall govern and be

binding and exclusive.

OO.    Injunctions and Automatic Stay.

       175.    Unless otherwise provided in the Plan or in this Confirmation Order, all

injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105 or 362 of the

Bankruptcy Code or any order of the Bankruptcy Court, and extant on this Confirmation Date

(excluding any injunctions or stays contained in the Plan or this Confirmation Order) shall

remain in full force and effect through and including the Effective Date. All injunctions or stays

contained in the Plan or this Confirmation Order shall remain in full force and effect in

accordance with their terms.

PP.    Authorization to Consummate.

       176.    The Debtors are authorized to consummate the Plan and the Restructuring

Transactions at any time after the entry of this Confirmation Order subject to satisfaction or




                                                89
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 90 of 97



waiver (by the required parties) of the conditions precedent to Consummation set forth in

Article IX of the Plan.

QQ.    Substantial Consummation.

       177.    On the Effective Date, the Plan shall be deemed to be substantially consummated

under sections 1101 and 1127(b) of the Bankruptcy Code.

RR.    No Waiver.

       178.    The failure to specifically include any particular Plan Document or provision of

the Plan or Plan Document in this Confirmation Order will not diminish the effectiveness of such

document or provision nor constitute a waiver thereof, it being the intent of this Bankruptcy

Court that the Plan is confirmed in its entirety, the Plan Documents are approved in their entirety,

and all are incorporated herein by this reference.

SS.    Severability.

       179.    Each term and provision of the Plan, as it may have been altered or interpreted in

accordance with the foregoing, is (a) valid and enforceable pursuant to its terms; (b) integral to

the Plan and may not be deleted or modified without the consent of the parties thereto in

accordance with the terms set forth in the Plan; and (c) non-severable and mutually dependent.

TT.    Effect of Non-Occurrence of Conditions to Consummation.

       180.    If the Effective Date does not occur, then the Plan will be null and void in all

respects and nothing contained in the Plan, the Disclosure Statement, or the Disclosure Statement

Supplement shall: (a) constitute a waiver or release of any Claims, Interests, or Causes of Action

held by any Debtor or any other Entity; (b) prejudice in any manner the rights of any Debtor or

any other Entity; or (c) constitute an admission, acknowledgment, offer, or undertaking of any

sort by any Debtor or any other Entity in any respect.




                                                 90
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 91 of 97



UU.     Debtors’ Actions Post-Confirmation Through the Effective Date.

        181.    During the period from entry of this Confirmation Order through and until the

Effective Date, each of the Debtors shall continue to operate their business as a debtor in

possession, subject to the oversight of the Bankruptcy Court as provided under the Bankruptcy

Code, the Bankruptcy Rules, and this Confirmation Order and any order of the Bankruptcy Court

that is in full force and effect.

VV.     Dissolution of the Committee.

        182.    On the Effective Date, any statutory committee appointed in the Chapter 11

Cases, including the Committee, shall dissolve, and members thereof shall be released from all

rights and duties from or related to the Chapter 11 Cases, provided, however, that the Committee

will stay in existence solely for the limited purpose of (a) filing and prosecuting final fee

applications, and (b) participating in any adversary proceeding commenced after the date of this

Plan in which the Committee is named as a defendant, including any appeals thereof. The

Reorganized Debtors shall not be responsible for paying any fees or expenses incurred by the

members of or advisors to any statutory committees after the Effective Date, except for the fees

and expenses incurred by the Committee’s Professionals in connection with the matters

identified in clauses (a) and (b) of the foregoing sentence.

WW. Conditions to Effective Date.

        183.    The Plan shall not become effective unless and until the conditions set forth in

Article IX.A of the Plan have been satisfied or waived pursuant to Article IX.B of the Plan.

XX.     Post-Confirmation Modification of the Plan.

        184.    The Debtors are hereby authorized to amend or modify the Plan at any time prior

to the substantial consummation of the Plan, but only in accordance with section 1127 of the

Bankruptcy Code, without further order of this Bankruptcy Court.


                                                 91
      Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 92 of 97



YY.    Final Order.

       185.   This Confirmation Order is a Final Order and the period in which an appeal must

be filed will commence upon entry of this Confirmation Order.

Dated: _________________
Houston, Texas                                 MARVIN ISGUR
                                               UNITED STATES BANKRUPTCY JUDGE




                                             92
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 93 of 97



                              Exhibit 1


                       Plan of Reorganization




                      [Filed at Docket No. 2207]
Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 94 of 97



                              Exhibit 2

                Confirmation and Effective Date Notice
         Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 95 of 97



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                     §
In re:                                                               § Chapter 11
                                                                     §
IHEARTMEDIA, INC., et al., 1                                         § Case No. 18-31274 (MI)
                                                                     §
                           Debtors.                                  § (Jointly Administered)
                                                                     §

           NOTICE OF (I) ENTRY OF ORDER CONFIRMING THE
    FIFTH AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
IHEARTMEDIA, INC. AND ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11
OF THE BANKRUPTCY CODE AND (II) OCCURRENCE OF THE EFFECTIVE DATE

TO ALL CREDITORS, INTEREST HOLDERS, AND OTHER PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that an order [Docket No. ____] (the “Confirmation Order”)
confirming the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
iHeartMedia, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as
may be modified, the “Plan”), was entered by the Honorable Marvin Isgur, United States
Bankruptcy Judge, and docketed by the Clerk of the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) on [____], 2019. Unless otherwise defined
in this notice, capitalized terms used in this notice shall have the meanings ascribed to them in
the Plan and the Confirmation Order, as applicable.

        PLEASE TAKE FURTHER NOTICE that copies of the Confirmation Order, the Plan,
and       the     related   documents,      are     available       free     of     charge    at
https://cases.primeclerk.com/iheartmedia or by calling 877-756-7779 (toll-free in North
America) or 347-505-7142 (outside North America). You may also obtain copies of any
pleadings by visiting the Bankruptcy Court’s website at https://ecf.txsb.uscourts.gov. To access
the Bankruptcy Court’s website, you will need a PACER password and login, which can be
obtained at http://www.pacer.psc.uscourts.gov.

          PLEASE TAKE FURTHER NOTICE that the Effective Date occurred on [____],
2019.




1
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
     Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 96 of 97



        PLEASE TAKE FURTHER NOTICE that, unless otherwise provided by the Plan, the
Confirmation Order, any other applicable order of the Bankruptcy Court, or agreed to by the
Holder of an Allowed Administrative Claim and the Debtors, all requests for payment of
Administrative Claims, other than Administrative Claims arising under section 503(b)(9) of the
Bankruptcy Code, which were required to be filed by the Claims Bar Date, must be filed and
served on the Debtors no later than [____], 2019 (the “Administrative Claims Bar Date”).
Holders of Administrative Claims that are required to file and serve a request for payment of
such Administrative Claims that do not file and serve such a request by the Administrative
Claims Bar Date shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors, or their property and such Administrative Claims
shall be deemed discharged as of the Effective Date.

       PLEASE TAKE FURTHER NOTICE that, unless otherwise provided by an order of
the Bankruptcy Court, any Proofs of Claim based upon the rejection of the Debtors’ Executory
Contracts or Unexpired Leases pursuant to the Plan or otherwise, must be filed with the Claims,
Noticing, and Solicitation Agent within thirty days of the later of (1) the date of entry of the
Confirmation Order, or (2) any other order of the Bankruptcy Court approving
such rejection.



                          [Remainder of page intentionally left blank]




                                               2
        Case 18-31274 Document 2371 Filed in TXSB on 01/07/19 Page 97 of 97



         PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on
  the Debtors, the Reorganized Debtors, any Holder of a Claim against, or Interest in, the Debtors
  and such Holder’s respective successors and assigns, whether or not the Claim or Interest of such
  Holder is Impaired under the Plan and whether or not such Holder or Entity voted to accept the
  Plan.

Houston, Texas
[____], 2019

/s/ DRAFT
Patricia B. Tomasco (TX Bar No. 01797600)          James H.M. Sprayregen, P.C.
Elizabeth Freeman (TX Bar No. 24009222)            Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)         Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                              William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                   Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                               KIRKLAND & ELLIS LLP
Telephone:     (713) 752-4200                      KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:     (713) 752-4221                      300 North LaSalle Street
Email:         ptomasco@jw.com                     Chicago, Illinois 60654
               efreeman@jw.com                     Telephone:       (312) 862-2000
               mcavenaugh@jw.com                   Facsimile:       (312) 862-2200
                                                   Email:           james.sprayregen@kirkland.com
                                                                    anup.sathy@kirkland.com
Co-Counsel to the Debtors                                           brian.wolfe@kirkland.com
and Debtors in Possession                                           will.guerrieri@kirkland.com
                                                                    benjamin.rhode@kirkland.com

                                                   -and-

                                                   Christopher Marcus, P.C. (admitted pro hac vice)
                                                   KIRKLAND & ELLIS LLP
                                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone:     (212) 446-4800
                                                   Facsimile:     (212) 446-4900
                                                   Email:         christopher.marcus@kirkland.com

                                                   Co-Counsel to the Debtors
                                                   and Debtors in Possession
